UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 8/31/14 Item 1. Schedule of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests 46.7% Aerospace & Defense 0.6% a,b B/E Aerospace Inc. United States 15,366 $ 1,302,115 b The Boeing Co. United States 2,201 279,087 General Dynamics Corp. United States 2,635 324,763 b TransDigm Group Inc. United States 5,213 979,992 2,885,957 Air Freight & Logistics 0.7% b FedEx Corp. United States 9,214 1,362,566 b United Parcel Service Inc., B United States 17,605 1,713,495 3,076,061 Airlines 1.0% a Air Canada, B Canada 11,930 93,153 b American Airlines Group Inc. United States 26,579 1,034,189 a,c,d AMR Corp., Contingent Distribution United States 3,268 — b Delta Air Lines Inc. United States 50,099 1,982,918 Deutsche Lufthansa AG Germany 12,094 209,364 a United Continental Holdings Inc. United States 27,727 1,320,083 4,639,707 Auto Components 0.0% † Cie Generale des Etablissements Michelin France 1,904 210,524 a TRW Automotive Holdings Corp. United States 150 14,444 224,968 Automobiles 0.3% General Motors Co. United States 16,657 579,664 b Harley-Davidson Inc. United States 11,850 753,186 Toyota Motor Corp., ADR Japan 123 14,061 1,346,911 Banks 0.7% a Banca Monte dei Paschi di Siena SpA Italy 76,768 114,790 a Banca Popolare dell'Emilia Romagna SC Italy 14,980 125,676 a Banca Popolare di Milano Scarl Italy 208,241 165,677 a Banco Popolare SC Italy 10,963 170,986 b Citigroup Inc. United States 2,676 138,215 a Commerzbank AG Germany 38,213 578,422 Danske Bank AS Denmark 17,226 484,366 HSBC Holdings PLC, ADR United Kingdom 146 7,893 Intesa Sanpaolo SpA Italy 30,172 78,695 b Wells Fargo & Co. United States 23,088 1,187,647 3,052,367 Beverages 1.2% b Anheuser-Busch InBev NV, ADR Belgium 20,800 2,325,024 b Brown-Forman Corp., B United States 9,583 887,961 a,b Constellation Brands Inc., A United States 13,604 1,184,772 Cott Corp. Canada 12,060 90,450 b Diageo PLC, ADR United Kingdom 9,761 1,170,051 5,658,258 Biotechnology 3.4% a ACADIA Pharmaceuticals Inc. United States 9,858 236,395 a,b Acceleron Pharma Inc. United States 547 14,698 a Acorda Therapeutics Inc. United States 2,895 94,319 a,b Agios Pharmaceuticals Inc. United States 1,367 63,183 a Akebia Therapeutics Inc. United States 1,888 42,499 a Alder Biopharmaceuticals Inc. United States 1,041 17,739 Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statement of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a,b Alexion Pharmaceuticals Inc. United States $ a,b Alnylam Pharmaceuticals Inc. United States a Amicus Therapeutics Inc. United States a Applied Genetic Technologies Corp. United States a Auspex Pharmaceuticals Inc. United States a Avalanche Biotechnologies Inc. United States a BioCryst Pharmaceuticals Inc. United States a,b Biogen Idec Inc. United States a,b BioMarin Pharmaceutical Inc. United States a Bluebird Bio Inc. United States a Cara Therapeutics Inc. United States a,b Celgene Corp. United States a,b Celldex Therapeutics Inc. United States a Chimerix Inc. United States a Dyax Corp. United States a Eagle Pharmaceuticals Inc. United States a Fibrocell Science Inc. United States a Flexion Therapeutics Inc. United States a,b Gilead Sciences Inc. United States a,b Incyte Corp. Ltd. United States a Insmed Inc. United States a,b Intercept Pharmaceuticals Inc. United States a,b InterMune Inc. United States a,b Isis Pharmaceuticals Inc. United States a Kindred Biosciences Inc. United States a Kite Pharma Inc. United States a,b KYTHERA Biopharmaceuticals Inc. United States a Loxo Oncology Inc. United States a MacroGenics Inc. United States a Medivation Inc. United States a Merrimack Pharmaceuticals Inc. United States a Otonomy Inc. United States a,b OvaScience Inc. United States a Portola Pharmaceuticals Inc. United States a Prothena Corp. PLC Ireland a Receptos Inc. United States a Regulus Therapeutics Inc. United States a Retrophin Inc. United States a,b Sangamo BioSciences Inc. United States a Sarepta Therapeutics Inc. United States a,b Synta Pharmaceuticals Corp. United States a,b Targacept Inc. United States a TG Therapeutics Inc. United States a Ultragenyx Pharmaceutical Inc. United States a United Therapeutics Corp. United States a Verastem Inc. United States a Versartis Inc. United States a,b Vertex Pharmaceuticals Inc. United States a Zafgen Inc. United States a ZIOPHARM Oncology Inc. United States Building Products 0.4% b Fortune Brands Home & Security Inc. United States Masco Corp. United States Capital Markets 0.4% b The Charles Schwab Corp. United States Lazard Ltd., A United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Capital Markets (continued) a,b NorthStar Asset Management Group Inc. United States 34,014 $ 628,919 SEI Investments Co. United States 3,500 132,632 2,030,679 Chemicals 2.1% b Air Products & Chemicals Inc. United States 16,883 2,248,984 Akzo Nobel NV Netherlands 15,438 1,091,123 The Dow Chemical Co. United States 1,156 61,904 b Ecolab Inc. United States 9,819 1,127,418 LyondellBasell Industries NV, A United States 5,518 630,983 b Monsanto Co. United States 3,201 370,196 Rockwood Holdings Inc. United States 437 35,388 b The Sherwin-Williams Co. United States 5,487 1,196,769 Tronox Ltd., A United States 500 15,180 Westlake Chemical Corp. United States 5,071 492,546 a,b WR Grace & Co. United States 23,089 2,286,504 9,556,995 Commercial Services & Supplies 0.7% Edenred France 18,622 552,254 a Metalico Inc. United States 114,883 139,009 Mitie Group PLC United Kingdom 55,528 291,117 Tyco International Ltd. United States 49,388 2,203,693 West Corp. United States 2,770 82,158 3,268,231 Communications Equipment 0.4% a Aruba Networks Inc. United States 17,415 371,810 Cisco Systems Inc. United States 3,559 88,940 a,b F5 Networks Inc. United States 3,465 430,318 b Juniper Networks Inc. United States 5,515 127,893 a Ruckus Wireless Inc. United States 11,500 159,965 a Sonus Networks Inc. United States 32,900 124,033 a Ubiquiti Networks Inc. United States 8,300 376,488 1,679,447 Construction & Engineering 0.2% Fluor Corp. United States 11,257 831,780 Foster Wheeler AG Switzerland 6,784 221,430 1,053,210 Construction Materials 0.1% HeidelbergCement AG Germany 2,831 213,592 a Holcim Ltd. Switzerland 4,660 370,546 584,138 Consumer Finance 0.0% † a Ally Financial Inc. United States 1,737 42,730 Containers & Packaging 0.1% b Ball Corp. United States 1,825 116,983 a Crown Holdings Inc. United States 1,805 87,127 a Graphic Packaging Holding Co. United States 14,695 187,949 392,059 Diversified Consumer Services 0.0% † a Cambian Group PLC United Kingdom 8,649 30,943 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Diversified Consumer Services (continued) Sotheby's United States 4,552 $ 185,767 216,710 Diversified Financial Services 0.5% a ING Groep NV Netherlands 47,379 651,488 b Moody's Corp. United States 12,383 1,158,677 a MSCI Inc. United States 9,110 420,335 2,230,500 Diversified Telecommunication Services 0.6% a Koninklijke KPN NV Netherlands 289,511 960,522 Telecom Italia SpA Italy 137,677 126,631 a tw telecom Inc. United States 450 18,466 a Ziggo NV Netherlands 29,998 1,426,862 2,532,481 Electrical Equipment 0.3% b General Cable Corp. United States 9,107 195,527 Nidec Corp. Japan 7,900 503,635 b Rockwell Automation Inc. United States 5,420 632,026 1,331,188 Electronic Equipment, Instruments & Components 0.2% a Flextronics International Ltd. Singapore 1,150 12,696 Sunny Optical Technology Group Co. Ltd. China 175,000 238,450 TE Connectivity Ltd. United States 8,400 526,512 777,658 Energy Equipment & Services 0.5% CARBO Ceramics Inc. United States 4,250 457,257 a Dresser-Rand Group Inc. United States 3,686 255,440 b Helmerich & Payne Inc. United States 7,951 835,253 Schlumberger Ltd. United States 8,491 930,953 2,478,903 Food & Staples Retailing 0.6% b Costco Wholesale Corp. United States 16,455 1,992,371 CVS Caremark Corp. United States 593 47,114 b Safeway Inc. United States 22,647 787,663 Wal-Mart Stores Inc. United States 405 30,577 2,857,725 Food Products 0.6% a Chiquita Brands International Inc. United States 797 11,078 Cranswick PLC United Kingdom 12,128 267,180 a Diamond Foods Inc. United States 7,223 199,138 Greencore Group PLC Ireland 45,528 201,277 Lindt & Spruengli AG Switzerland 19 1,190,540 Mondelez International Inc. United States 22,749 823,286 a,b The WhiteWave Foods Co., A United States 3,317 116,162 2,808,661 Gas Utilities 0.0% † Tokyo Gas Co. Ltd., ADR Japan 362 8,199 Health Care Equipment & Supplies 1.1% b Becton Dickinson and Co. United States 6,684 783,164 The Cooper Cos Inc. United States 680 110,861 Covidien PLC United States 26,192 2,274,251 a,b Derma Sciences Inc. United States 10,080 85,378 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Health Care Equipment & Supplies (continued) a GenMark Diagnostics Inc. United States $ a,b Hologic Inc. United States a Innocoll AG, ADR Germany a InspireMD Inc. United Kingdom Medtronic Inc. United States a Novadaq Technologies Inc. Canada Smith & Nephew PLC, ADR United Kingdom a Tandem Diabetes Care Inc. United States a Tornier NV United States Health Care Providers & Services 1.6% a Acadia Healthcare Co. Inc. United States Celesio AG Germany a,b Centene Corp. United States b Cigna Corp. United States a Community Health Systems Inc. United States a,b DaVita HealthCare Partners Inc. United States a Envision Healthcare Holdings Inc. United States a,b HCA Holdings Inc. United States a Healthways Inc. United States McKesson Corp. United States a Molina Healthcare Inc. United States Omnicare Inc. United States a,b Premier Inc., A United States Quest Diagnostics Inc. United States Rhoen Klinikum AG Germany b UnitedHealth Group Inc. United States b Universal Health Services Inc., B United States Health Care Technology 0.0%  a Castlight Health Inc. United States a Imprivata Inc. United States a IMS Health Holdings Inc. United States Hotels, Restaurants & Leisure 1.7% a Buffalo Wild Wings Inc. United States Compass Group PLC United Kingdom b Domino's Pizza Inc. United States Extended Stay America Inc. United States b International Game Technology United States a La Quinta Holdings Inc. United States a Life Time Fitness Inc. United States Marriott International Inc., A United States SeaWorld Entertainment Inc. United States b Starbucks Corp. United States Starwood Hotels & Resorts Worldwide Inc. United States 92 Tim Hortons Inc. United States b Wyndham Worldwide Corp. United States Wynn Macau Ltd. China Wynn Resorts Ltd. United States Household Durables 1.1% Lennar Corp., A United States MDC Holdings Inc. United States a Meritage Homes Corp. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Household Durables (continued) a Mohawk Industries Inc. United States $ a,b NVR Inc. United States b The Ryland Group Inc. United States a,b Tempur Sealy International Inc. United States Household Products 0.2% Church & Dwight Co. Inc. United States b Colgate-Palmolive Co. United States Independent Power Producers & Renewable Electricity Producers 0.1% a Abengoa Yield PLC United Kingdom Industrial Conglomerates 0.2% Danaher Corp. United States Siemens AG, ADR Germany Insurance 0.1% b American International Group Inc. United States Internet & Catalog Retail 0.6% a,b Amazon.com Inc. United States Expedia Inc. United States a,b HomeAway Inc. United States a,b Priceline Group Inc. United States a,b TripAdvisor Inc. United States Internet Software & Services 1.0% a,b Akamai Technologies Inc. United States a Baidu Inc., ADR China a Bankrate Inc. United States a Benefitfocus Inc. United States a CoStar Group Inc. United States a,b eBay Inc. United States a,b Facebook Inc. United States a,b Google Inc., A United States a,b Google Inc., C United States b IAC/InterActiveCorp United States a Just Eat PLC United Kingdom a Marketo Inc. United States a Trulia Inc. United States a VeriSign Inc. United States a Xoom Corp. United States a Yelp Inc. United States IT Services 2.3% Accenture PLC, A United States a Alliance Data Systems Corp. United States b Automatic Data Processing Inc. United States a Cardtronics Inc. United States a,b Cognizant Technology Solutions Corp., A United States a,b EPAM Systems Inc. United States a Euronet Worldwide Inc. United States EVERTEC Inc. United States a,b ExlService Holdings Inc. United States b Forrester Research Inc. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) IT Services (continued) a Gartner Inc. United States $ a Genpact Ltd. United States b Global Payments Inc. United States b Heartland Payment Systems Inc. United States a InterXion Holding NV Netherlands b MasterCard Inc., A United States QIWI PLC, ADR Russia a,b Sapient Corp. United States a,b Vantiv Inc., A United States a VeriFone Systems Inc. United States b Visa Inc., A United States a,b WEX Inc. United States Leisure Equipment & Products 0.3% Brunswick Corp. United States b Polaris Industries Inc. United States Life Sciences Tools & Services 0.3% a Bruker Corp. United States a Fluidigm Corp. United States a,b Illumina Inc. United States a,b WuXi Pharmatech Cayman Inc., ADR China Machinery 1.6% b Allison Transmission Holdings Inc. United States Flowserve Corp. United States b Pall Corp. United States Parker Hannifin Corp. United States b The Timken Co. United States b The Toro Co. United States Trinity Industries Inc. United States Volvo AB, B Sweden Wartsila OY Finland Marine 0.2% a American Shipping ASA Norway Irish Continental Group PLC Ireland Media 4.0% b CBS Corp., B United States b Comcast Corp., A United States a,b DIRECTV United States a Discovery Communications Inc., A United States a Discovery Communications Inc., C United States a,b DISH Network Corp., A United States b Grupo Televisa SAB, ADR Mexico a Imax Corp. Canada a Liberty Global PLC, A United Kingdom a Liberty Global PLC, C United Kingdom a,b Liberty Media Corp., A United States a,b Liberty Media Corp., C United States a Markit Ltd. United States b Time Warner Cable Inc. United States b Time Warner Inc. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Media (continued) a,b Tribune Media Co., A United States 4,268 $ 325,648 a,b Tribune Publishing Co. United States 1,231 23,635 a TVN SA Poland 16,163 70,749 b The Walt Disney Co. United States 21,070 1,893,772 18,071,865 Metals & Mining 0.6% a Century Aluminum Co. United States 9,450 236,061 a Thompson Creek Metals Co. Inc. United States 54,963 157,744 a ThyssenKrupp AG Germany 79,299 2,201,129 2,594,934 Multiline Retail 0.7% a Dollar General Corp. United States 15,218 973,800 Family Dollar Stores Inc. United States 12,999 1,037,710 b Macy's Inc. United States 19,229 1,197,774 3,209,284 Oil, Gas & Consumable Fuels 1.2% b Anadarko Petroleum Corp. United States 3,651 411,431 a Athabasca Oil Corp. Canada 99,442 724,345 DHT Holdings Inc. United States 12,663 88,641 EnCana Corp. Canada 22,796 525,610 Exxon Mobil Corp. United States 318 31,628 Gaslog Partners LP Monaco 3,556 118,521 Golar LNG Ltd. Norway 1,877 118,251 Hess Corp. United States 3,211 324,632 Kinder Morgan Inc. United States 1,679 67,597 Marathon Petroleum Corp. United States 9,472 862,047 Navios Maritime Acquisition United States 17,259 59,889 b Occidental Petroleum Corp. United States 9,213 955,665 b Pioneer Natural Resources Co. United States 2,171 452,979 Statoil ASA, ADR Norway 354 10,050 Valero Energy Corp. United States 3,334 180,503 b The Williams Cos Inc. United States 11,907 707,752 5,639,541 Paper & Forest Products 0.3% a Canfor Corp. Canada 35,398 821,059 a KapStone Paper and Packaging Corp. United States 2,795 85,918 a Louisiana-Pacific Corp. United States 35,217 502,547 1,409,524 Pharmaceuticals 2.9% AbbVie Inc. United States 4,613 255,007 a Actavis PLC United States 12,999 2,950,513 a Aerie Pharmaceuticals Inc. United States 2,479 40,606 Allergan Inc. United States 18,095 2,961,790 a,b Aratana Therapeutics Inc. United States 11,310 131,422 AstraZeneca PLC, ADR United Kingdom 5,008 380,658 Bayer AG, ADR Germany 131 17,593 a BioDelivery Sciences International Inc. United States 7,818 125,088 b Bristol-Myers Squibb Co. United States 10,780 546,007 a Catalent Inc. United States 8,235 177,053 CFR Pharmaceuticals SA Chile 1,153,545 399,089 Chugai Pharmaceutical Co. Ltd. Japan 2,275 72,047 Eli Lilly & Co. United States 927 58,920 a Flamel Technologies SA, ADR France 7,729 115,935 GlaxoSmithKline PLC, ADR United Kingdom 1,097 53,863 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals (continued) a Intersect ENT Inc. United States $ a Jazz Pharmaceuticals PLC United States Johnson & Johnson United States a,b The Medicines Co. United States a Mediwound Ltd. Israel b Merck & Co. Inc. United States a Mylan Inc. United States Novo Nordisk AS, ADR Denmark a,b Pacira Pharmaceuticals Inc. United States Perrigo Co. PLC United States Pfizer Inc. United States a Revance Therapeutics Inc. United States Roche Holding AG Switzerland Roche Holding AG, ADR Switzerland a Salix Pharmaceuticals Ltd. United States Sanofi, ADR France Shire PLC, ADR Ireland a Tetraphase Pharmaceuticals Inc. United States a Valeant Pharmaceuticals International Inc. United States a,b XenoPort Inc. United States a ZS Pharma Inc. United States Professional Services 1.0% b Equifax Inc. United States Experian PLC United Kingdom a,b Huron Consulting Group Inc. United States b ManpowerGroup Inc. United States Nielsen NV United States b Robert Half International Inc. United States SThree PLC United Kingdom a Verisk Analytics Inc., A United States a WageWorks Inc. United States Real Estate Investment Trusts (REITs) 1.2% Acadia Realty Trust United States American Realty Capital Properties Inc. United States AvalonBay Communities Inc. United States Columbia Property Trust Inc. United States b Crown Castle International Corp. United States a Equity Commonwealth United States e GLP J-REIT Japan 94 b Mid-America Apartment Communities Inc. United States b NorthStar Realty Finance Corp. United States Post Properties Inc. United States Ryman Hospitality Properties Inc. United States b Spirit Realty Capital Inc. United States b Sunstone Hotel Investors Inc. United States b Tanger Factory Outlet Centers Inc. United States b Ventas Inc. United States b WP Carey Inc. United States Real Estate Management & Development 0.3% a,b CBRE Group Inc., A United States a,b Realogy Holdings Corp. United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Road & Rail 1.3% Con-way Inc. United States $ a,b Hertz Global Holdings Inc. United States JB Hunt Transport Services Inc. United States Ryder System Inc. United States b Union Pacific Corp. United States Semiconductors & Semiconductor Equipment 1.4% Applied Materials Inc. United States a Applied Micro Circuits Corp. United States ARM Holdings PLC United Kingdom Avago Technologies Ltd. Singapore a Freescale Semiconductor Ltd. United States Intel Corp. United States KLA-Tencor Corp. United States MediaTek Inc. Taiwan a NXP Semiconductors NV Netherlands a SK Hynix Inc. South Korea a Sumco Corp. Japan a,b SunEdison Inc. United States Texas Instruments Inc. United States Software 1.0% b Activision Blizzard Inc. United States a,b Adobe Systems Inc. United States a,b Aspen Technology Inc. United States a,b Citrix Systems Inc. United States a,b EnerNOC Inc. United States FactSet Research Systems Inc. United States a FleetMatics Group PLC United States a Guidewire Software Inc. United States b Intuit Inc. United States Microsoft Corp. United States a,b NetSuite Inc. United States a Qualys Inc. United States a Red Hat Inc. United States a Tableau Software Inc., A United States a,b Verint Systems Inc. United States a VMware Inc., A United States Specialty Retail 1.0% b Best Buy Co. Inc. United States b CST Brands Inc. United States b The Home Depot Inc. United States L Brands Inc. United States Lowe's Cos Inc. United States b,f The Men's Wearhouse Inc. United States Signet Jewelers Ltd. United States b Tiffany & Co. United States Technology Hardware, Storage & Peripherals 0.8% b Apple Inc. United States Canon Inc., ADR Japan EMC Corp. United States Hewlett-Packard Co. United States Lenovo Group Ltd. China Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Units Value Common Stocks and Other Equity Interests (continued) Technology Hardware, Storage & Peripherals (continued) a Nimble Storage Inc. United States 3,500 $ 94,640 Nokia OYJ, ADR Finland 11,166 93,459 Nokia OYJ Finland 24,211 203,439 a Stratasys Ltd. United States 1,600 191,936 TCL Communication Technology Holdings Ltd. China 82,000 101,679 Western Digital Corp. United States 2,700 278,127 3,577,183 Textiles, Apparel & Luxury Goods 0.2% Cie Financiere Richemont SA Switzerland 7,370 702,841 Coach Inc. United States 2,749 101,246 Hermes International France 304 104,594 908,681 Thrifts & Mortgage Finance 0.1% a Essent Group Ltd. United States 7,141 150,390 a Federal Home Loan Mortgage Corp. United States 25,379 96,948 a Federal National Mortgage Association United States 30,305 117,886 a Meridian Bancorp Inc. United States 3,500 37,030 402,254 Tobacco 0.0% † Altria Group Inc. United States 538 23,177 British American Tobacco PLC, ADR United Kingdom 77 9,118 Philip Morris International Inc. United States 94 8,045 40,340 Trading Companies & Distributors 0.0% † Mitsubishi Corp., ADR Japan 297 12,251 Mitsui & Co. Ltd., ADR Japan 41 13,387 25,638 Transportation Infrastructure 0.0% † BBA Aviation PLC United Kingdom 22,576 121,133 Groupe Eurotunnel SA France 4,607 59,275 180,408 Wireless Telecommunication Services 0.7% a,b SBA Communications Corp., A United States 15,078 1,662,953 SoftBank Corp. Japan 14,783 1,066,473 a T-Mobile US Inc. United States 6,479 194,888 TIM Participacoes SA, ADR Brazil 10,459 292,643 Vodafone Group PLC, ADR United Kingdom 576 19,780 3,236,737 Total Common Stocks and Other Equity Interests (Cost $196,965,909) 213,422,535 Exchange Traded Funds 0.1% iShares MSCI Germany ETF Germany 7,436 215,049 WisdomTree Japan Hedged Equity Fund Japan 4,450 221,966 Total Exchange Traded Funds (Cost $428,944) 437,015 Convertible Preferred Stocks 2.4% Agriculture 0.1% Bunge Ltd., cvt. pfd., 4.875% United States 3,025 331,540 Diversified Telecommunication Services 0.0% † Iridium Communications Inc., cvt. pfd., Series B, 6.75% United States 350 123,420 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Convertible Preferred Stocks (continued) Electric Utilities 0.1% b NextEra Energy Inc., cvt. pfd., 5.889% United States $ Energy Equipment & Services 0.1% b McDermott International Inc., cvt. pfd., 6.25% United States Food Products 0.4% Post Holdings Inc., cvt. pfd., g 144A, 2.50% United States g 144A, 3.75% United States a,b 5.25% United States b Tyson Foods Inc., cvt. pfd., 4.75% United States Health Care Providers & Services 0.1% Amsurg Corp., cvt. pfd., Series A-1, 5.25% United States Metals & Mining 0.0%  ArcelorMittal, cvt. pfd., 6.00% Luxembourg Multi-Utilities 0.3% Dominion Resources Inc., cvt. pfd., a 6.375% United States Series A, 6.125% United States b Series B, 6.00% United States Oil, Gas & Consumable Fuels 0.8% g Chesapeake Energy Corp., cvt. pfd., 144A, 5.75% United States 17 b Energy XXI Bermuda Ltd., cvt. pfd., 5.625% United States b PetroQuest Energy Inc., cvt. pfd., Series B, 6.875% United States a Rex Energy Corp., cvt. pfd., 6.00% United States Sanchez Energy Corp., cvt. pfd., Series B, 6.50% United States b SandRidge Energy Inc., cvt. pfd., 7.00% United States Real Estate Investment Trusts (REITs) 0.2% Crown Castle International Corp., cvt. pfd., Series A, 4.50% United States EPR Properties, cvt. pfd., Series E, 9.00% United States Health Care REIT Inc., cvt. pfd., Series I, 6.50% United States iStar Financial Inc., cvt. pfd., Series J, 4.50% United States Ramco-Gershenson Properties Trust, cvt. pfd., Series D, 7.25% United States Weyerhaeuser Co., cvt. pfd., Series A, 6.375% United States Specialty Retail 0.1% g Barnes & Noble Inc., cvt. pfd., 144A, Series J, 7.75% United States Tobacco 0.2% b Universal Corp., cvt. pfd., 6.75% United States Total Convertible Preferred Stocks (Cost $10,832,362) Preferred Stocks 0.5% Bank 0.0%  a National Bank of Greece SA, pfd., Series A, 9.00% Greece Consumer Finance 0.0%  g Ally Financial Inc., pfd., 144A, Series G, 7.00% United States Machinery 0.1% MAN SE, pfd. Germany Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Preferred Stocks (continued) Marine 0.2% Seaspan Corp., pfd., senior, 6.375% United States $ Thrifts & Mortgage Finance 0.2% a,b Federal Home Loan Mortgage Corp., pfd., Series Z, 8.375% United States a,b Federal National Mortgage Association, pfd., Series S, 8.25% United States Total Preferred Stocks (Cost $1,864,109) Principal Amount * Convertible Bonds 11.2% Aerospace & Defense 0.1% b AAR Corp., senior note, Series B, 2.25%, 3/01/16 United States Airlines 0.2% b Hawaiian Holdings Inc., senior note, 5.00%, 3/15/16 United States Automobiles 0.0%  Ford Motor Co., senior note, 4.25%, 11/15/16 United States Biotechnology 1.1% Acorda Therapeutics Inc., senior note, 1.75%, 6/15/21 United States g Aegerion Pharmaceuticals Inc., senior note, 144A, 2.00%, 8/15/19 United States BioMarin Pharmaceutical Inc., senior sub. note, 0.75%, 10/15/18 United States 1.50%, 10/15/20 United States b Corsicanto Ltd., senior bond, Series 2014, 3.50%, 1/15/32 Ireland b,g Cubist Pharmaceuticals Inc., senior note, 144A, 1.875%, 9/01/20 United States g Emergent Biosolutions Inc., senior note, 144A, 2.875%, 1/15/21 United States Gilead Sciences Inc., senior note, Series D, 1.625%, 5/01/16 United States InterMune Inc., senior note, 2.50%, 9/15/18 United States g Ligand Pharmaceuticals Inc., senior note, 144A, 0.75%, 8/15/19 United States b,g Orexigen Therapeutics Inc., senior note, 144A, 2.75%, 12/01/20 United States Sequenom Inc., senior note, 5.00%, 10/01/17 United States b,g Spectrum Pharmaceuticals Inc., senior note, 144A, 2.75%, 12/15/18 United States Building Products 0.1% b,g Griffon Corp., sub. note, 144A, 4.00%, 1/15/17 United States Capital Markets 0.6% h The Bank of New York Mellon Luxembourg SA, FRN, junior sub. bond, Series PRX, 0.00%,12/15/50 Luxembourg EUR i senior bond, Series BMPS, Reg S, 4.453%, 12/30/99 Luxembourg EUR b,g Cowen Group Inc., senior note, 144A, 3.00%, 3/15/19 United States g New Mountain Finance Corp., senior note, 144A, 5.00%, 6/15/19 United States g Prospect Capital Corp., senior note, 144A, 4.75%, 4/15/20 United States g TCP Capital Corp., senior note, 144A, 5.25%, 12/15/19 United States Commercial Services & Supplies 0.2% b Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States Cenveo Corp., senior note, 7.00%, 5/15/17 United States Communications Equipment 0.2% g Ciena Corp., senior note, 144A, 3.75%, 10/15/18 United States JDS Uniphase Corp., senior bond, 0.625%, 8/15/33 United States b,g Palo Alto Networks Inc., senior note, zero coupon, 144A, 7/01/19 United States i Telecom Italia Finance SA, sub. note, Series TIT, Reg S, 6.125%, 11/15/16 Italy EUR Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Consumer Finance 0.1% g Ezcorp Inc., senior note, 144A, 2.125%, 6/15/19 United States 575,000 $ 534,391 Construction and Engineering 0.1% i Fomento de Construcciones y Contratas SA, sub. note, Reg S, 6.50%, 10/30/20 Spain 350,000 EUR 455,056 Diversified Consumer Services 0.1% b,g Carriage Services Inc., sub. note, 144A, 2.75%, 3/15/21 United States 400,000 432,252 Diversified Financial Services 0.3% i China Overseas Finance Investment Cayman IV Ltd., senior note, zero cpn., Series COLI, Reg S, 2/04/21 Hong Kong 200,000 211,750 g Element Financial Corp., sub. note, 144A, 5.125%, 6/30/19 Canada 185,000 CAD 190,564 g Encore Capital Group Inc., senior note, 144A, 2.875%, 3/15/21 United States 410,000 401,544 b FXCM Inc., senior note, 2.25%, 6/15/18 United States 535,000 543,359 1,347,217 Electrical Equipment 0.1% b General Cable Corp., sub. bond, 4.50%, 11/15/29 United States 510,000 454,856 Electronic Equipment, Instruments & Components 0.5% TTM Technologies Inc., senior note, 1.75%, 12/15/20 United States 388,000 403,763 g Vishay Intertechnology Inc., senior bond, 144A, b 2.25%, 11/15/40 United States 1,175,000 1,461,406 2.25%, 5/15/41 United States 380,000 380,950 2,246,119 Food Products 0.1% i Olam International Ltd., senior note, Reg S, 6.00%, 10/15/16 Singapore 500,000 562,500 Health Care Equipment & Supplies 0.4% Accuray Inc., senior note, 3.75%, 8/01/16 United States 260,000 286,650 b Hologic Inc., senior bond, zero cpn., 12/15/43 United States 350,000 384,125 Insulet Corp., senior note, 2.00%, 6/15/19 United States 340,000 361,250 b Integra LifeSciences Holdings Corp., senior note, 1.625%, 12/15/16 United States 370,000 405,381 b NuVasive Inc., senior note, 2.75%, 7/01/17 United States 370,000 418,794 1,856,200 Health Care Providers & Services 0.8% b Healthways Inc., senior note, 1.50%, 7/01/18 United States 430,000 473,538 b Molina Healthcare Inc., senior note, 1.125%, 1/15/20 United States 740,000 959,687 Omnicare Inc., senior sub. bond, 3.75%, 4/01/42 United States 993,000 1,591,282 b 3.50%, 2/15/44 United States 560,000 632,800 3,657,307 Household Durables 0.3% Jarden Corp., g senior sub. bond, 144A, 1.125%, 3/15/34 United States 35,000 36,247 senior sub. note, 1.875%, 9/15/18 United States 1,075,000 1,487,531 1,523,778 Insurance 0.0% † g HCI Group Inc., senior note, 144A, 3.875%, 3/15/19 United States 50,000 48,094 Internet & Catalog Retail 0.1% Priceline Group Inc., senior note, 1.00%, 3/15/18 United States 72,000 103,365 0.35%, 6/15/20 United States 280,000 330,400 433,765 Internet Software & Services 0.4% b,g Blucora Inc., senior note, 144A, 4.25%, 4/01/19 United States 655,000 662,778 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Internet Software & Services (continued) g MercadoLibre Inc., senior note, 144A, 2.25%, 7/01/19 Argentina 295,000 $ 333,350 g Qihoo 360 Technology Co. Ltd., senior note, 144A, 1.75%, 8/15/21 China 50,000 49,656 g SINA Corp., senior note, 144A, 1.00%, 12/01/18 China 490,000 455,394 Web.com Group Inc., senior note, 1.00%, 8/15/18 United States 116,000 105,270 1,606,448 Leisure Equipment & Products 0.1% g JAKKS Pacific Inc., senior note, 144A, 4.875%, 6/01/20 United States 350,000 307,344 Life Sciences Tools & Services 0.1% g Albany Molecular Research Inc., senior note, 144A, 2.25%, 11/15/18 United States 190,000 269,681 Machinery 0.1% g Navistar International Corp., senior sub. note, 144A, 4.75%, 4/15/19 United States 320,000 338,600 Metals & Mining 0.8% b B2Gold Corp., senior sub. note, 3.25%, 10/01/18 Canada 370,000 377,796 Horsehead Holding Corp., senior note, 3.80%, 7/01/17 United States 633,000 945,939 i Paladin Energy Ltd., senior note, Reg S, 3.625%, 11/04/15 United States 400,000 374,000 g Silver Standard Resources Inc., senior bond, 144A, 2.875%, 2/01/33 Canada 465,000 401,934 b Stillwater Mining Co., senior bond, 1.75%, 10/15/32 United States 260,000 397,313 United States Steel Corp., senior note, 2.75%, 4/01/19 United States 5,000 8,122 i Vedanta Resources Jersey Ltd., senior note, Reg S, 5.50%, 7/13/16 India 1,200,000 1,225,500 3,730,604 Oil, Gas & Consumable Fuels 0.9% b,g Alon USA Energy Inc., senior note, 144A, 3.00%, 9/15/18 United States 425,000 549,312 b Alpha Natural Resources Inc., senior note, 4.875%, 12/15/20 United States 525,000 402,609 g Amyris Inc., senior note, 144A, 6.50%, 5/15/19 United States 435,000 475,238 Hornbeck Offshore Services Inc., senior note, 1.50%, 9/01/19 United States 15,000 17,175 b InterOil Corp., senior note, 2.75%, 11/15/15 United States 385,000 393,422 b Peabody Energy Corp., junior sub. bond, 4.75%, 12/15/66 United States 685,000 495,769 Renewable Energy Group Inc., senior note, 2.75%, 6/15/19 United States 350,000 399,219 g Scorpio Tankers Inc., senior note, 144A, 2.375%, 7/01/19 United States 780,000 808,275 i Ship Finance International Ltd., senior note, Reg S, 3.75%, 2/10/16 Norway 200,000 224,600 b Solazyme Inc., senior sub. note, 5.00%, 10/01/19 United States 595,000 596,859 4,362,478 Pharmaceuticals 0.2% b Auxilium Pharmaceuticals Inc., senior note, 1.50%, 7/15/18 United States 620,000 630,075 Mylan Inc., senior note, 3.75%, 9/15/15 United States 52,000 190,125 820,200 Professional Services 0.0% † g CBIZ Inc., senior sub. note, 144A, 4.875%, 10/01/15 United States 30,000 37,912 Real Estate Investment Trusts (REITs) 2.0% g IAS Operating Partnership LP, 144A, 5.00%, 3/15/18 United States 395,000 387,347 g American Residential Properties Inc., senior note, 144A, 3.25%, 11/15/18 United States 385,000 415,800 b Annaly Capital Management Inc., senior note, 5.00%, 5/15/15 United States 965,000 981,284 Apollo Commercial Real Estate Finance Inc., senior note, 5.50%, 3/15/19 United States 360,000 368,327 b,g Campus Crest Communities Operating Partnership LP, senior note, 144A, 4.75%, 10/15/18 United States 1,038,000 1,025,674 Colony Financial Inc., senior bond, 5.00%, 4/15/23 United States 300,000 315,750 g GPT Property Trust LP, senior note, 144A, 3.75%, 3/15/19 United States 800,000 907,500 b,g iStar Financial Inc., senior note, 144A, 1.50%, 11/15/16 United States 305,000 325,778 National Health Investors Inc., senior note, 3.25%, 4/01/21 United States 850,000 867,000 Redwood Trust Inc., senior note, 4.625%, 4/15/18 United States 350,000 361,156 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Real Estate Investment Trusts (REITs) (continued) b Resource Capital Corp., senior note, 6.00%, 12/01/18 United States 385,000 $ 386,684 Spirit Realty Capital Inc., senior note, 2.875%, 5/15/19 United States 403,000 405,773 3.75%, 5/15/21 United States 330,000 334,952 Starwood Property Trust Inc., senior note, 4.00%, 1/15/19 United States 1,200,000 1,368,750 g Starwood Waypoint Residential Trust, senior note, 144A, 3.00%, 7/01/19 United States 545,000 565,781 9,017,556 Real Estate Management & Development 0.1% b Forest City Enterprises Inc., senior note, 3.625%, 8/15/20 United States 350,000 372,969 Semiconductors & Semiconductor Equipment 0.4% b,g JinkoSolar Holding Co. Ltd., senior note, 144A, 4.00%, 2/01/19 China 88,000 87,615 Novellus Systems Inc., senior bond, 2.625%, 5/15/41 United States 15,000 31,669 g NVIDIA Corp., senior note, 144A, 1.00%, 12/01/18 United States 650,000 743,437 b,g Rudolph Technologies Inc., senior note, 144A, 3.75%, 7/15/16 United States 360,000 380,475 b,g SunEdison Inc., senior note, 144A, 0.25%, 1/15/20 United States 540,000 576,450 1,819,646 Software 0.2% g EnerNOC Inc., senior note, 144A, 2.25%, 8/15/19 United States 321,000 322,806 NetSuite Inc., senior note, 0.25%, 6/01/18 United States 52,000 54,177 Nuance Communications Inc., senior bond, 2.75%, 11/01/31 United States 12,000 12,015 Take -Two Interactive Software Inc., senior note, 1.75%, 12/01/16 United States 426,000 578,295 967,293 Technology Hardware, Storage & Peripherals 0.0% † g SanDisk Corp., senior note, 144A, 0.50%, 10/15/20 United States 125,000 152,500 Textiles, Apparel & Luxury Goods 0.4% b Iconix Brand Group Inc., senior sub. note, 1.50%, 3/15/18 United States 1,340,000 1,898,612 Tobacco 0.1% Vector Group Ltd., senior note, 1.75%, 4/15/20 United States 360,000 406,575 Total Convertible Bonds (Cost $49,741,031) 51,355,539 Convertible Notes in Reorganization (Cost $34,250) 0.0% † Oil, Gas & Consumable Fuels 0.0% † i,j Petroplus Finance Ltd., senior secured, first lien note, Reg S, 4.00%, 10/16/15 Switzerland 100,000 22,500 Corporate Bonds and Notes 12.3% Aerospace & Defense 0.1% g Meccanica Holdings USA Inc., senior bond, 144A, 6.25%, 1/15/40 Italy 100,000 96,750 h Rockwell Collins Inc., senior note, FRN, 0.581%, 12/15/16 United States 40,000 39,996 g Triumph Group Inc., senior note, 144A, 5.25%, 6/01/22 United States 450,000 450,562 587,308 Automobiles 0.1% g,h Daimler Finance North America LLC, senior note, 144A, FRN, 0.58%, 3/10/17 Germany 150,000 150,244 g,h Nissan Motor Acceptance Corp., senior note, 144A, FRN, 0.784%, 3/03/17 Japan 105,000 105,351 h Toyota Motor Credit Corp., senior note, FRN, 0.623%, 1/17/19 Japan 40,000 40,199 295,794 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Banks 0.2% Bank of America Corp., h senior note, FRN, 1.274%, 1/15/19 United States 20,000 $ 20,486 sub. bond, 4.20%, 8/26/24 United States 135,000 137,224 g Dresdner Funding Trust I, junior sub. bond, 144A, 8.151%, 6/30/31 Germany 178,000 212,265 g Intesa Sanpaolo SpA, sub. bond, 144A, 5.017%, 6/26/24 Italy 200,000 202,287 Royal Bank of Scotland Group PLC, sub. bond, 6.125%, 12/15/22 United Kingdom 215,000 235,518 g Societe Generale SA, sub. bond, 144A, 5.00%, 1/17/24 France 200,000 209,920 1,017,700 Beverages 0.2% h Anheuser-Busch InBev Finance Inc., senior note, FRN, 0.425%, 1/27/17 Belgium 45,000 45,103 h The Coca-Cola Co., senior note, FRN, 0.34%, 11/01/16 United States 80,000 80,113 g Cott Beverages Inc., senior note, 144A, 5.375%, 7/01/22 United States 620,000 617,675 Crestview DS Merger Sub II Inc., secured, second lien note, 10.00%, 9/01/21 United States 20,000 22,700 765,591 Biotechnology 0.0% † h Amgen Inc., senior note, FRN, 0.615%, 5/22/17 United States 125,000 125,320 Chemicals 0.0% † g Kissner Milling Co. Ltd., secured note, 144A, 7.25%, 6/01/19 Canada 150,000 155,062 Commercial Services & Supplies 0.1% g Altegrity Inc., secured, 144A, b first lien note, 9.50%, 7/01/19 United States 384,000 372,480 k second lien note, PIK, 13.00%, 7/01/20 United States 99,440 76,569 g Ceridian LLC/Comdata Inc., senior note, 144A, 8.125%, 11/15/17 United States 78,000 79,248 The ServiceMaster Co., senior note, 7.00%, 8/15/20 United States 123,000 131,917 660,214 Communications Equipment 0.2% g Altice SA, secured note, 144A, 7.25%, 5/15/22 Luxembourg 130,000 EUR 181,547 h Cisco Systems Inc., senior note, FRN, 0.514%, 3/03/17 United States 100,000 100,410 g CommScope Inc., senior note, 144A, 5.00%, 6/15/21 United States 250,000 255,000 Telecom Italia Capital SA, senior bond, 7.20%, 7/18/36 Italy 152,000 169,670 7.721%, 6/04/38 Italy 196,000 229,320 h Verizon Communications Inc., senior note, FRN, 0.631%, 6/09/17 United States 125,000 125,498 g,h Wind Acquisition Finance SA, secured, first lien note, 144A, FRN, 4.203%, 7/15/20 Italy 100,000 EUR 132,381 1,193,826 Construction Materials 0.1% g Atrium Windows & Doors Inc., secured note, 144A, 7.75%, 5/01/19 United States 70,000 70,000 g CPG Merger Sub LLC, senior note, 144A, 8.00%, 10/01/21 United States 30,000 31,575 g Hardwoods Acquisition Inc., secured note, 144A, 7.50%, 8/01/21 United States 320,000 326,400 427,975 Consumer Durables & Apparel 0.5% b Visant Corp., senior note, 10.00%, 10/01/17 United States 2,200,000 2,051,500 Containers & Packaging 0.1% g,k Ardagh Finance Holdings SA, senior note, 144A, PIK, 8.375%, 6/15/19 Luxembourg 100,000 EUR 132,381 8.625%, 6/15/19 Luxembourg 310,000 322,788 455,169 Cosmetic and Personal Care 0.0% † h The Procter & Gamble Co., senior note, FRN, 0.319%, 11/04/16 United States 80,000 80,044 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Diversified Financial Services 1.1% g Affinion Investments LLC, senior sub. note, 144A, 13.50%, 8/15/18 United States 145,000 $ 143,913 h Caterpillar Financial Services Corp., senior note, FRN, 0.464%, 3/03/17 United States 110,000 110,233 g Corp. Financiera de Desarrollo SA, 144A, senior note, 3.25%, 7/15/19 Peru 200,000 203,850 h sub. bond, FRN, 5.25%, 7/15/29 Peru 200,000 204,800 g Financiera de Desarrollo Territorial SA Findeter, senior bond, 144A, 7.875%, 8/12/24 Colombia 795,000,000 COP 426,446 h Ford Motor Credit Co. LLC, senior note, FRN, 1.013%, 1/17/17 United States 40,000 40,287 General Electric Capital Corp., l junior sub. bond, Series A, 7.125% to 6/15/22, FRN thereafter, Perpetual United States 100,000 118,056 h senior note, FRN, 0.464%, 1/14/16 United States 20,000 20,026 g,h Hyundai Capital Services Inc., senior note, 144A, FRN, 1.031%, 3/18/17 South Korea 200,000 200,879 Icahn Enterprises LP/Icahn Enterprises Finance Corp., senior note, 4.875%, 3/15/19 United States 89,000 91,670 g Infinity Acquisition LLC/Infinity Acquisition Finance Corp., secured, first lien note, 144A, 7.25%, 8/01/22 United States 500,000 496,250 g Ladder Capital Finance Holdings LLP/Ladder Capital Finance Corp., senior note, 144A, 5.875%, 8/01/21 United States 245,000 249,900 b,g ROC Finance LLC/ROC Finance 1 Corp., secured, second lien note, 144A, 12.125%, 9/01/18 United States 2,385,000 2,581,762 4,888,072 Diversified Telecommunication Services 0.7% Affinion Group Inc., senior note, 7.875%, 12/15/18 United States 2,587,000 2,376,806 Oi SA, i 5.75%, Reg S, 2/10/22 Brazil 200,000 194,640 g senior note, 144A, 9.75%, 9/15/16 Brazil 300,000 BRL 122,627 Telecom Italia SpA, senior bond, 5.875%, 5/19/23 Italy 100,000 GBP 175,493 tw telecom Inc., senior note, 5.375%, 10/01/22 United States 65,000 70,931 5.375%, 10/01/22 United States 67,000 73,114 3,013,611 Electronic Equipment 0.0% † g Sanmina Corp., secured, first lien note, 144A, 4.375%, 6/01/19 United States 165,000 166,650 Electric Utilities 0.0% † h Duke Energy Corp., senior note, FRN, 0.612%, 4/03/17 United States 100,000 100,346 h Duke Energy Progress Inc., secured note, FRN, 0.43%, 3/06/17 United States 50,000 50,094 Fortis Inc., 4.00%, 1/09/24 Canada 169,000 CAD 65,903 216,343 Energy 0.2% g Enel SpA, sub. bond, 144A, 8.75% to 9/24/23, FRN thereafter, 9/24/73 Italy 200,000 236,000 g RJS Power Holdings LLC, senior note, 144A, 5.125%, 7/15/19 United States 320,000 325,600 561,600 Energy Equipment & Services 0.5% g Hercules Offshore Inc., senior note, 144A, 6.75%, 4/01/22 United States 280,000 253,750 g McDermott International Inc., secured, second lien note, 144A, 8.00%, 5/01/21 United States 145,000 150,800 g Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 Cyprus 1,400,000 1,400,000 g Pacific Drilling, 144A, 5.375%, 6/01/20 United States 310,000 303,800 2,108,350 Engineering and Construction 0.0% † g Transfield Services Ltd., senior note, 144A, 8.375%, 5/15/20 Australia 70,000 72,625 Entertainment 0.0% † g CCM Merger Inc., 144A, 9.125%, 5/01/19 United States 93,000 99,510 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Food Products 0.1% g Hearthside Group Holdings LLC/Hearthside Finance Co., senior note, 144A, 6.50%, 5/01/22 United States $ Tyson Foods Inc., senior bond, 5.15%, 8/15/44 United States Health Care Equipment & Supplies 0.2% g Crimson Merger Sub Inc., senior note, 144A, 6.625%, 5/15/22 United States g Teleflex Inc., senior bond, 144A, 5.25%, 6/15/24 United States Health Care Providers & Services 0.5% g Acadia Healthcare Co. Inc., senior note, 144A, 5.125%, 7/01/22 United States g Amsurg Corp., senior note, 144A, 5.625%, 7/15/22 United States DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States g Envision Healthcare Corp., senior note, 144A, 5.125%, 7/01/22 United States g Kindred Healthcare Inc., senior note, 144A, 6.375%, 4/15/22 United States g MedImpact Holdings Inc., secured note, 144A, 10.50%, 2/01/18 United States g Universal Health Services Inc., secured, first lien note, 144A, 3.75%, 8/01/19 United States 4.75%, 8/01/22 United States Holding Companies 0.1% g,k Carlson Travel Holdings Inc., senior note, 144A, PIK, 7.50%, 8/15/19 United States g Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden Hotels, Restaurants & Leisure 0.9% g Caesars Entertainment Resort Properties, secured, 144A, first lien note, 8.00%, 10/01/20 United States b second lien note, 11.00%, 10/01/21 United States g Caesars Growth Properties Holdings LLC, secured, second lien note, 144A, 9.375%, 5/01/22 United States Choice Hotels International Inc., senior bond, 5.70%, 8/28/20 United States g Hilton Worldwide Finance LLC, senior note, 144A, 5.625%, 10/15/21 United States Household Durables 0.2% Sharp Corp., senior note, Series 26, 1.604%, 9/13/19 Japan JPY Independent Power Producers & Renewable Electricity Producers 0.1% Calpine Corp., senior note, 5.375%, 1/15/23 United States Insurance 0.1% h,i Assicurazioni Generali SpA, senior sub. bond, FRN, Reg S, 7.75%, 12/12/42 Italy EUR Leisure Equipment & Products 0.2% g 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States g,k Travelport LLC/Travelport Holdings Inc., senior note, 144A, PIK, h FRN, 6.359%, 3/01/16 United States 13.875%, 3/01/16 United States Life Sciences Tools & Services 0.3% g inVentiv Health Inc., senior note, 144A, k PIK, 10.00%, 8/15/18 United States 11.00%, 8/15/18 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Machinery 0.0%  h John Deere Capital Corp., senior note, FRN, 0.35%, 12/10/15 United States $ Media 1.4% American Media Inc., secured, first lien note, 11.50%, 12/15/17 United States Clear Channel Worldwide Holdings Inc., senior sub. note, Series B, 7.625%, 3/15/20 United States Knight Ridder Inc., senior bond, 7.15%, 11/01/27 United States 6.875%, 3/15/29 United States g Lee Enterprises Inc., secured, first lien note, 144A, 9.50%, 3/15/22 United States g Live Nation Entertainment Inc., senior note, 144A, 5.375%, 6/15/22 United States Postmedia Network Inc., secured, second lien note, 12.50%, 7/15/18 Canada g,k Wave Holdco LLC/Wave Holdco Corp., senior note, 144A, PIK, 8.25%, 7/15/19 United States Oil, Gas & Consumable Fuels 2.0% g Athlon Holdings LP/Athlon Finance Corp., senior note, 144A, 6.00%, 5/01/22 United States Atlas Energy Holdings Operating Co. LLC/Atlas Resource Finance Corp., senior note, g 144A, 7.75%, 1/15/21 United States 7.75%, 1/15/21 United States g Baytex Energy Corp., senior note, 144A, 5.125%, 6/01/21 Canada h BP Capital Markets PLC, senior note, FRN, 0.657%, 11/07/16 United Kingdom h Canadian Natural Resources Ltd., senior note, FRN, 0.609%, 3/30/16 Canada Cimarex Energy Co., senior bond, 4.375%, 6/01/24 United States g Energy XXI Gulf Coast Inc., senior note, 144A, 6.875%, 3/15/24 United States EXCO Resources Inc., senior note, 8.50%, 4/15/22 United States h Exxon Mobil Corp., senior note, FRN, 0.271%, 3/15/17 United States b Forest Oil Corp., senior bond, 7.25%, 6/15/19 United States Gastar Exploration Inc., secured note, 8.625%, 5/15/18 United States g Gibson Energy Inc., senior note, 144A, 6.75%, 7/15/21 Canada 5.375%, 7/15/22 Canada CAD Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States Kodiak Oil & Gas Corp., senior note, 5.50%, 2/01/22 United States g Legacy Reserves LP/Legacy Reserves Finance Corp., senior note, 144A, 6.625%, 12/01/21 United States Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, senior note, 9.25%, 6/01/21 United States b Overseas Shipholding Group Inc., senior note, 8.125%, 3/30/18 United States g Paragon Offshore PLC, 144A, senior bond, 7.25%, 8/15/24 United States senior note, 6.75%, 7/15/22 United States QEP Resources Inc., senior bond, 5.25%, 5/01/23 United States b QR Energy LP/QRE Finance Corp. LLC, senior note, 9.25%, 8/01/20 United States Quicksilver Resources Inc., senior note, 11.00%, 7/01/21 United States g Rex Energy Corp., senior note, 144A, 6.25%, 8/01/22 United States g Rice Energy Inc., senior note, 144A, 6.25%, 5/01/22 United States g Sanchez Energy Corp., senior note, 144A, 6.125%, 1/15/23 United States g Seadrill Ltd., senior note, 144A, 6.625%, 9/15/20 Norway h Shell International Finance BV, senior note, FRN, 0.444%, 11/15/16 Netherlands Paper & Forest Products 0.1% g Clearwater Paper Corp., senior bond, 144A, 5.375%, 2/01/25 United States Pharmaceuticals 0.4% g BioScrip Inc., senior note, 144A, 8.875%, 2/15/21 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Pharmaceuticals (continued) g Endo Finance LLC & Endo Finco Inc., senior note, 144A, 5.375%, 1/15/23 United States $ g,k Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States h Johnson & Johnson, senior note, FRN, 0.308%, 11/28/16 United States g Mallinckrodt International Finance SA/Mallinckrodt CB LLC, senior note, 144A, 5.75%, 8/01/22 United States Pipelines 0.1% g Sabine Pass Liquefaction LLC, secured, first lien note, 144A, 5.75%, 5/15/24 United States Real Estate 0.1% g Rialto Holdings LLC/Rialto Corp., senior note, 144A, 7.00%, 12/01/18 United States Real Estate Investment Trusts (REITs) 0.2% iStar Financial Inc., senior note, 4.00%, 11/01/17 United States 5.00%, 7/01/19 United States MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.50%, 5/01/24 United States Retailing 0.7% g,k Petco Holdings Inc., 144A, PIK, 8.50%, 10/15/17 United States g Conn's Inc., senior note, 144A, 7.25%, 7/15/22 United States Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.75%, 1/15/22 United States g Group 1 Automotive Inc., senior note, 144A, 5.00%, 6/01/22 United States New Albertsons Inc., senior bond, 7.45%, 8/01/29 United States 8.00%, 5/01/31 United States Semiconductors & Semiconductor Equipment 0.0%  g Advanced Micro Devices Inc., senior bond, 144A, 7.00%, 7/01/24 United States Software 0.1% g Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States h Oracle Corp., senior note, FRN, 0.433%, 7/07/17 United States g Rolta Americas LLC, senior note, 144A, 8.875%, 7/24/19 India Software & Service 0.2% g Sungard Availability Services Capital Inc., senior note, 144A, 8.75%, 4/01/22 United States Transportation 0.2% h Canadian National Railway Co., senior note, FRN, 0.437%, 11/06/15 Canada g Florida East Coast Holdings Corp., senior note, 144A, 9.75%, 5/01/20 United States g Topaz Marine SA, senior note, 144A, 8.625%, 11/01/18 United Arab Emirates g XPO Logistics Inc., senior note, 144A, 7.875%, 9/01/19 United States Total Corporate Bonds and Notes (Cost $55,857,957) h Senior Floating Rate Interests 0.8% Aerospace & Defense 0.0%  Accudyne Industries Borrower SCA, Refinancing Term Loan, senior secured, first lien, 4.00%, 12/13/19 Luxembourg Awas Aviation, Term Loan, 3.50%, 7/16/18 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value h Senior Floating Rate Interests (continued) Aerospace & Defense (continued) TransDigm Group Inc., Term Loan D, 3.75%, 5/21/21 United States 15,000 $ 14,913 Tranche C Term Loan, senior secured, first lien guaranteed, 3.75%, 2/28/20 United States 19,849 19,772 94,575 Apparel 0.0% † Nine West Holdings Inc., Initial Term Loan, 4.75%, 6/19/19 United States 20,000 20,050 Auto Components 0.0% † American Tire Inc., Initial Term Loan, 5.75%, 6/01/18 United States 13,714 13,714 Visteon Corp., Term Loan B, 3.50%, 4/08/21 United States 30,000 29,761 43,475 Automobiles 0.0% † Chrysler Group LLC, Tranche B Term Loan, 3.25%, 12/19/18 United States 52,868 52,504 Biotechnology 0.0% † Grifols Worldwide Operations Ltd., Tranche B Term Loan, 3.157%, 3/06/21 United States 54,863 54,554 Capital Markets 0.0% † American Beacon Advisors Inc., Initial Term Loan, 4.75%, 11/20/19 United States 14,616 14,689 Chemicals 0.0% † Axalta Coating Systems Dutch Holding B B.V. (Axalta Coating Systems U.S. Holdings Inc.), Refinanced Term Loan B, 3.75%, 2/01/20 United States 10,774 10,729 Emerald Performance Materials LLC, Term Loan, first lien, 4.50%, 7/18/21 United States 32,000 31,988 Nexeo Solutions LLC, senior secured, first lien guaranteed, Initial Term Loan, 5.00%, 9/09/17 United States 14,607 14,584 Term Loan B-2, 5.00%, 9/09/17 United States 5,359 5,346 Taminco Global Chemical Corp., Initial Tranche B-3 Dollar Term Loan, 3.25%, 2/15/19 United States 9,950 9,900 Univar Inc., Term Loan B, senior secured, first lien, 5.00%, 6/30/17 United States 19,846 19,898 92,445 Commercial Services & Supplies 0.1% Garda World Security Corp., Delayed Draw Term Loan B, 4.00%, 11/04/20 United States 4,044 4,028 Term Loan B, 4.00%, 11/06/20 United States 15,806 15,747 GXS Group Inc., Term Loan, 3.25%, 12/19/20 United States 11,940 11,924 Harland Clarke Holdings Corp. (Clarke American Corp.), Tranche B-3 Term Loan, 7.00%, 5/22/18 United States 19,623 19,899 Inmar Inc., Initial Term Loan, first lien, 4.25%, 1/27/21 United States 39,799 39,318 Interactive Data Corp., Term Loan, 4.75%, 4/21/21 United States 21,880 21,967 Onsite Rental Group Ltd., Term Loan B, 5.50%, 7/23/21 United States 118,987 117,946 The ServiceMaster Co., Term Loan, 4.25%, 7/01/21 United States 38,133 37,895 268,724 Communications Equipment 0.0% † Cincinnati Bell Inc., senior secured, Term Loan, first lien guaranteed, 4.00%, 9/10/20 United States 19,850 19,815 LTS Buyer LLC, senior secured, Term Loan B, first lien guaranteed, 4.00%, 4/13/20 United States 33,285 33,139 52,954 Computers & Peripherals 0.0% † Dell International LLC, Term Loan B, 4.50%, 3/24/20 United States 19,850 19,938 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value h Senior Floating Rate Interests (continued) Consumer Finance 0.0% † Delos Finance, Term Loan, 3.50%, 2/27/21 United States 105,000 $ 104,685 Containers & Packaging 0.0% † Ardagh Holdings USA Inc. (Ardagh Packaging Finance S.A), New Term Loan, 4.00%, 12/17/19 United States 4,988 4,969 FPC Holdings Inc., Initial Term Loan, senior secured, first lien, 5.25%, 11/27/19 United States 6,918 6,871 11,840 Diversified Financial Services 0.0% † Duff & Phelps LLC, Initial Term Loan, senior secured, first lien, 4.50%, 4/23/20 United States 39,699 39,741 HarbourVest Partners L.P., New Term Loan, 3.25%, 2/03/21 United States 9,938 9,826 Vat Holdings, Initial Term Loan, 4.75%, 1/28/21 United States 12,412 12,439 62,006 Electrical Equipment 0.0% † Generac Power Systems Inc., Term Loan B, 3.25%, 5/31/20 United States 52,699 52,353 Energy 0.0% † Calpine Construction Finance Co. LP, Delayed Term Loan, 4.00%, 10/21/20 United States 6,633 6,627 senior secured, first lien guaranteed, 3.00%, 5/03/20 United States 20,842 20,460 Murray Energy Corp., Term Loan, 5.25%, 11/21/19 United States 10,572 10,660 37,747 Entertainment 0.0% † Kasima LLC, Term Loan, senior secured, first lien, 3.25%, 5/17/21 United States 40,000 39,800 Food Products 0.1% ARAMARK Corp., Term Loan F, senior secured, first lien guaranteed, 3.25%, 2/24/21 United States 89,775 88,843 Big Heart Pet Brands (Del Monte Corporation), Initial Term Loan, 3.50%, 2/21/20 United States 99,750 98,176 Del Monte Foods Inc., Initial Loan first lien, 5.50%, 1/26/21 United States 9,950 9,577 Pinnacle Foods Finance LLC, New Term Loan G, senior secured, first lien guaranteed, 3.25%, 4/29/20 United States 70,030 69,373 Reddy Ice Corp., Term Loan B, first lien, 6.75%, 4/01/19 United States 6,283 6,031 272,000 Health Care Equipment & Supplies 0.0% † Ortho -Clinical Diagnostics Inc., Term Loan B, 4.75%, 5/07/21 United States 56,000 56,074 Health Care Providers & Services 0.1% Amsurg Corp., Term Loan B, 3.75%, 7/08/21 United States 7,819 7,826 DaVita HealthCare Partners Inc., Term Loan B, 3.50%, 6/18/21 United States 103,442 103,377 Millennium Labs LLC, Tranche B Term Loan, 5.25%, 4/15/21 United States 114,563 114,848 226,051 Health Care Technology 0.0% † IMS Health Holdings Inc., Dollar B Term Loan, 3.50%, 3/07/21 United States 16,958 16,897 Hotels, Restaurants & Leisure 0.0% † Hilton Worldwide Finance LLC, senior secured, first lien guaranteed, 3.50%, 10/26/20 United States 40,870 40,648 Las Vegas Sands Corp., Term Loan, 4.75%, 3/25/21 United States 51,821 51,902 92,550 Household Durables 0.0% † Tempur-Pedic International Inc., New Term Loan B, senior secured, first lien guaranteed, 3.50%, 3/18/20 United States 39,008 38,911 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value h Senior Floating Rate Interests (continued) Household Products 0.0%  Libbey Glass Inc., Initial Term Loan, 3.75%, 4/07/21 United States $ Wilsonart International Holding LLC, Initial Term Loan, senior secured, first lien, 4.00%, 10/31/19 United States Industrial Conglomerates 0.0%  Crosby U.S. Acquisition Corp., 3.75%, 11/07/20 United States Insurance 0.0%  AmWins Group LLC, senior secured, New Term Loan, first lien, 5.00%, 9/06/19 United States Asurion LLC, senior secured, Incremental Tranche B-1 Term Loan, first lien, 5.00%, 5/24/19 United States Cooper Gay Swett & Crawford Ltd. (CGSC of Delaware Holdings Corporation), Term Loan first lien, 5.00%, 4/16/20 United States Sedgwick Claims Management Services Inc., Initial Term Loan, first lien, 3.75%, 2/10/21 United States Internet Software & Services 0.1% Dealertrack Technologies Inc., Term Loan, 3.50%, 2/25/21 United States Skillsoft, Initial Term Loan, first lien, 4.50%, 4/23/21 United States Zayo Group, LLC (Zayo Capital Inc.), Term Loan, 4.00%, 7/02/19 United States Investment Companies 0.0%  Grosvenor Capital Management Holdings, LLP, Initial Term Loan, 3.75%, 11/25/20 United States IT Services 0.0%  Aptean Inc., Term Loan, first lien, 5.25%, 2/05/20 United States Leisure Equipment & Products 0.0%  Bauer Performance Sports Ltd., Initial Term Loan, 4.00%, 4/02/21 United States SRAM LLC, Term Loan, senior secured, first lien guaranteed, 5.25%, 4/10/20 United States Life Sciences Tools & Services 0.0%  Quintiles Transnational Corp., Term Loan B-3, 3.75%, 6/08/18 United States Machinery 0.0%  Dematic, New Incremental Term Loan, 4.25%, 12/18/19 United States North American Lifting Holdings Inc., Initial Term Loan first lien, 5.50%, 11/26/20 United States Signode Industrial Group, Initial Term Loan B, 4.00%, 4/09/21 United States Media 0.1% CSC Holdings, LLC (Cablevision), Term Loan B, 2.657%, 4/17/20 United States Cumulus Media Holdings Inc., Term Loan B, 4.25%, 12/19/20 United States Sinclair Television Group Inc., New Tranche B Term Loan, 3.00%, 4/15/20 United States Time Inc., Term Loan B, 4.25%, 4/17/21 United States Tribune Co., Initial Term Loan, 4.00%, 11/21/20 United States Virgin Media, Term Loan, 3.50%, 6/07/20 United Kingdom William Morris Endeavor Entertainment LLC, Term Loan, first lien, 5.25%, 3/12/21 United States Metals & Mining 0.0%  ABC Supply, Term Loan B, 3.50%, 4/16/20 United States Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value h Senior Floating Rate Interests (continued) Metals & Mining (continued) Doncasters Finance U.S. Finance LLC, (Doncasters U.S. LLC), Term Loan B, 4.50%, 4/10/20 United States 11,270 $ 11,292 Metal Services, LLC, New Term Loan, 6.00%, 6/30/17 United States 16,901 17,042 92,826 Miscellaneous Manufacturing 0.0% † Gates Global Inc., Term Loan B, 4.25%, 6/12/21 United States 34,000 33,784 Oil, Gas & Consumable Fuels 0.1% FTS International Inc., Initial Term Loan, 5.75%, 4/11/21 United States 13,060 13,163 Paragon Offshore PLC, Term Loan B, 3.75%, 7/11/21 United States 120,000 118,800 Power Buyer LLC, Delayed Draw Term Loan, senior secured, first lien, 4.25%, 5/06/20 United States 3,417 3,361 Initial Term Loan, senior secured, first lien, 4.25%, 5/06/20 United States 64,319 63,274 198,598 Pharmaceuticals 0.0% † Amneal Pharmaceuticals LLC, Term Loan B, senior secured, first lien guaranteed, 4.75%, 11/01/19 United States 19,850 19,900 JLL/Delta Dutch Newco B.V., Initial Dollar Term Loan, 4.25%, 1/23/21 United States 10,000 9,928 Mallinckrodt International Finance SA, Initial Term Loan, 3.50%, 3/06/21 United States 56,858 56,711 PRA Holdings Inc., Initial Term Loan, senior secured, first lien, 4.50%, 9/23/20 United States 39,700 39,675 126,214 Pipelines 0.0% † Energy Transfer Equity, L.P., Term Loan, 3.25%, 12/02/19 United States 40,000 39,510 Professional Services 0.1% Checkout Holding Corp., Term Loan B, first lien, 4.50%, 4/02/21 United States 80,041 78,974 iQor Inc., Term Loan B, first lien, 6.00%, 4/01/21 United States 69,455 65,461 144,435 Real Estate Investment Trusts (REITs) 0.0% † Crown Castle Operating Co., Non -Extended Incremental Tranche B Term Loan, 3.00%, 1/31/19 United States 19,850 19,793 Extended Incremental Tranche B-2 Term Loan, 3.00%, 1/31/21 United States 101,468 101,056 120,849 Real Estate Management & Development 0.0% † The Brickman Group Ltd. LLC, Initial Term Loan first lien, 4.00%, 12/11/20 United States 6,965 6,859 Retailing 0.0% † The Hillman Group, Term Loan B, 4.50%, 6/13/21 United States 6,658 6,674 New Albertson's Inc., Term Loan, 4.75%, 6/27/21 United States 65,154 64,940 Talbots Inc., Term Loan, first lien, 4.75%, 3/14/20 United States 68,530 68,530 140,144 Semiconductors & Semiconductor Equipment 0.0% † Entegris Inc., Tranche B Term Loan, 3.50%, 3/25/21 United States 20,000 19,858 M/A -COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 4/30/21 United States 32,373 32,575 Microsemi, Term Loan, 3.50%, 2/19/20 United States 6,887 6,846 NXP BV, Tranche D Loan, 3.25%, 1/22/20 Netherlands 9,925 9,861 69,140 Software 0.1% BMC Software Finance Inc., senior secured, Term Loan first lien guaranteed, 5.00%, 9/10/20 United States 95,000 94,844 Infor (US) Inc. (Lawson Software Inc.), Tranche B-5 Term Loan, 3.75%, 6/03/20 United States 19,641 19,494 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value h Senior Floating Rate Interests (continued) Software (continued) Renaissance Learning Inc., Initial Term Loan, first lien, 4.50%, 3/31/21 United States 31,324 $ 31,148 TriZetto Corp., Term Loan, senior secured, first lien, 4.75%, 5/02/18 United Kingdom 19,235 19,298 Verint Systems Inc., Tranche B Incremental Term Loan, 3.50%, 9/06/19 United States 4,358 4,353 169,137 Specialty Retail 0.0% † The Men's Wearhouse Inc., Term Loan, 4.50%, 4/15/21 United States 74,108 74,606 Transportation 0.0% † OSG Bulk Ships, Term Loan, 5.25%, 6/26/19 United States 11,018 11,077 Wireless Telecommunication Services 0.0% † SBA Finance, Incremental Term Loan, 3.25%, 2/05/21 United States 50,000 49,609 Total Senior Floating Rate Interests (Cost $3,750,784) 3,748,106 Foreign Government and Agency Securities 0.5% i Government of Hellenic Republic, senior, Series PSI, Reg S, 2.00%, 2/24/23 - 2/24/42 Greece 1,436,000 EUR 1,361,514 Mexico Bonos, Series M, senior note, 4.75%, 6/14/18 Mexico 40,000 m MXN 308,775 Series M 10, senior note, 8.50%, 12/13/18 Mexico 5,000 m MXN 43,939 Series M, senior bond, 6.50%, 6/10/21 Mexico 75,100 m MXN 614,545 Series M, 7.75%, 11/13/42 Mexico 5,000 m MXN 43,770 Total Foreign Government and Agency Securities (Cost $2,144,110) 2,372,543 Asset -Backed Securities and Commercial Mortgage-Backed Securities 1.2% Airlines 0.0% † United Air Lines Inc., secured, first lien bond, Series 071A, 6.636%, 1/02/24 United States 118,109 129,329 Automobiles & Components 0.1% Ford Credit Auto Owner Trust 2014-B, Series 2014-A3, 0.90%, 10/15/18 United States 120,000 120,346 Honda Auto Receivables 2013-4 Owner Trust, A3, 0.69%, 9/18/17 United States 40,000 40,040 Honda Auto Receivables 2014 Owner Trust, A3, 0.77%, 3/19/18 United States 90,000 90,019 Honda Auto Receivables 2014-3 Owner Trust, A3, 0.88%, 6/15/18 United States 45,000 44,980 A4, 1.31%, 10/15/20 United States 30,000 29,995 Hyundai Auto Receivables Trust, A3, 0.79%, 7/16/18 United States 110,000 109,927 Nissan Auto Receivables 2013-C Owner Trust, A3, 0.67%, 8/15/18 United States 30,000 29,956 USAA Auto Owner Trust, A4, 0.57%, 8/15/17 United States 20,000 20,029 485,292 Commercial Mortgage-Backed Securities 0.1% g,h COMM 2014-SAVA Mortgage Trust, Series 2014-C, 144A, FRN, 2.555%, 6/15/34 United States 100,000 100,036 h Government National Mortgage Association, IO, FRN, 1.049%, 6/16/52 United States 238,719 16,826 g,h GP Portfolio Trust 2014-GGP, A, 144A, FRN, 1.105%, 2/15/27 United States 100,000 100,170 g Hilton USA Trust 2013-HLT, CFX, 144A, 3.714%, 11/05/30 United States 100,000 102,091 g,h SCG Trust 2013-SRP1, 144A, FRN, A, 1.555%, 11/15/26 United States 100,000 100,417 C, 3.405%, 11/15/26 United States 100,000 100,566 520,106 Credit Cards 0.4% American Express Credit Account Master Trust, 0.98%, 5/15/19 United States 100,000 100,104 h FRN, 0.425%, 1/15/20 United States 100,000 100,198 Series 2014-A, 1.26%, 1/15/20 United States 100,000 100,000 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Credit Cards (continued) h BA Credit Card Trust, A, FRN, 0.425%, 9/16/19 United States 120,000 $ 120,199 0.535%, 6/15/21 United States 100,000 100,117 Capital One Multi-Asset Execution Trust, A2, 1.26%, 1/15/20 United States 40,000 40,081 A3, 0.96%, 9/16/19 United States 100,000 99,916 Chase Issuance Trust, h A3, FRN, 0.355%, 5/15/18 United States 110,000 109,966 h A5, FRN, 0.525%, 4/15/21 United States 120,000 120,316 A8, 1.01%, 10/15/18 United States 100,000 100,072 Series 2014-A6, 1.26%, 7/15/19 United States 100,000 99,978 Citibank Credit Card Issuance Trust, h 2013-A2, FRN, 0.435%, 5/26/20 United States 125,000 124,883 A2, 1.02%, 2/22/19 United States 100,000 99,836 h A3, FRN, 0.357%, 5/09/18 United States 100,000 100,116 A4, 1.23%, 4/24/19 United States 100,000 100,074 h A7, FRN, 0.587%, 9/10/20 United States 200,000 200,919 A10, 0.73%, 2/07/18 United States 100,000 100,127 1,816,902 Other ABS 0.2% h Ally Master Owner Trust, FRN, 1A1, 0.625%, 1/15/19 United States 100,000 100,391 2A, 0.525%, 1/16/18 United States 135,000 135,118 Citicorp Mortgage Securities 2006-4 Trust, 1A2, 6.00%, 8/25/36 United States 44,737 45,948 g,h Invitation Homes Trust, B, 144A, FRN, 1.655%, 6/17/31 United States 100,000 98,997 g OneMain Financial Issuance Trust 2014-2, Series 2014-A, 144A, 2.47%, 9/18/24 United States 150,000 150,047 g Sierra Timeshare 2013-3 Receivables Funding LLC, A, 144A, 2.20%, 10/20/30 United States 124,163 125,008 g TAL Advantage V LLC, A, 144A, 3.55%, 11/20/38 United States 92,500 94,326 g VOLT NPL X LLC, A1, 144A, 3.96%, 11/25/53 United States 112,073 112,934 862,769 Whole Loan Collateral CMO 0.4% h Adjustable Rate Mortgage 2004-4 Trust, 3A1, FRN, 2.702%, 3/25/35 United States 74,388 71,526 h Adjustable Rate Mortgage 2004-5 Trust, FRN, 5A1, 2.591%, 4/25/35 United States 19,760 19,480 6A1, 2.63%, 4/25/35 United States 13,445 13,440 Alternative Loan 2003-9T1 Trust, A7, 5.50%, 7/25/33 United States 34,636 35,449 Alternative Loan 2003-20CB Trust, 2A1, 5.75%, 10/25/33 United States 33,498 35,427 Alternative Loan 2004-28CB Trust, 5A1, 5.75%, 1/25/35 United States 14,034 14,409 Alternative Loan 2004-J3 Trust, 1A1, 5.50%, 4/25/34 United States 72,115 76,832 Alternative Loan 2005-J1 Trust, 2A1, 5.50%, 2/25/25 United States 17,549 17,960 Bank of America Alternative Loan 2003-8 Trust, 1CB1, 5.50%, 10/25/33 United States 17,358 17,974 Bank of America Alternative Loan 2004-9 Trust, 2CB1, 6.00%, 10/25/34 United States 17,964 18,666 Bank of America Alternative Loan 2005-6 Trust, CB7, 5.25%, 7/25/35 United States 36,541 33,188 Bank of America Funding 2005-5 Trust, 1A1, 5.50%, 9/25/35 United States 31,686 33,323 h Bank of America Mortgage 2005-A Trust, 2A1, FRN, 3.07%, 2/25/35, A United States 19,224 19,000 h Bear Stearns ARM 2004-6 Trust, 2A1, FRN, 2.639%, 9/25/34 United States 57,293 54,103 h Bear Stearns ARM 2004-9 Trust, 12A3, FRN, 2.86%, 11/25/34 United States 23,073 22,958 h Chase Mortgage Finance 2007-A1 Trust, 3A1, FRN, 2.571%, 2/25/37 United States 24,839 24,698 CHL Mortgage Pass-Through 2003-57 Trust, A11, 5.50%, 1/25/34 United States 18,452 19,381 h CHL Mortgage Pass-Through 2004-12 Trust, 8A1, FRN, 2.581%, 8/25/34 United States 26,331 24,953 CHL Mortgage Pass-Through 2005-21 Trust, A17, 5.50%, 10/25/35 United States 29,319 27,655 h Citigroup Mortgage Loan 2005-11 Trust, A2A, FRN, 2.521%, 10/25/35 United States 59,360 58,852 g,h Citigroup Mortgage Loan 2009-10 Trust, 6A2, 144A, FRN, 2.665%, 9/25/34 United States 120,000 108,821 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Whole Loan Collateral CMO (continued) h Citigroup Mortgage Loan Trust Inc., 1A4, FRN, 2.598%, 5/25/35 United States $ CitiMortgage Alternative Loan 2007-A6 Trust, 1A11, 6.00%, 6/25/37 United States Credit Suisse First Boston Mortgage Securities Corp., h 3A1, FRN, 2.579%, 5/25/34 United States h 4A1, FRN, 2.606%, 12/25/33 United States 4A4, 5.75%, 11/25/33 United States h 7A1, FRN, 2.573%, 11/25/33 United States Deutsche Alt-A Securities Inc. Mortgage Loan 2005-3 Trust, 4A4, 5.25%, 6/25/35 United States h Deutsche Alt-A Securities Inc. Mortgage Loan 2005-5 Trust, 1A4, FRN, 5.50%, 11/25/35 United States g FDIC 2013-N1 Trust, A, 144A, 4.50%, 10/25/18 United States GSR Mortgage Loan Trust 2005-4F, 6A1, 6.50%, 2/25/35 United States h Harborview Mortgage Loan Trust, 1A, FRN, 0.526%, 10/19/33 United States h JP Morgan Alternative Loan Trust, 3A1, FRN, 2.488%, 3/25/36 United States h JP Morgan Mortgage 2003-A2 Trust, 3A1, FRN, 1.99%, 11/25/33 United States h JP Morgan Mortgage 2006-A1 Trust, 1A2, FRN, 2.456%, 2/25/36 United States h JP Morgan Mortgage 2006-A7 Trust, 2A4, FRN, 2.605%, 1/25/37 United States h JP Morgan Mortgage 2007-A1 Trust, 4A2, FRN, 2.49%, 7/25/35 United States JP Morgan Mortgage 2007-S1 Trust, 2A22, 5.75%, 3/25/37 United States h MASTR Adjustable Rate Mortgages 2004-7 Trust, 3A1, FRN, 2.479%, 7/25/34 United States MASTR Alternative Loan Trust 2004-12, 6A2, 5.25%, 12/25/34 United States h Merrill Lynch Mortgage Investors MLCC 2006-2 Trust, 2A, FRN, 2.114%, 5/25/36 United States h New York Mortgage 2006-1 Trust, 2A2, FRN, 2.634%, 5/25/36 United States h Provident Funding Mortgage Loan 2005-2 Trust, 2A1A, FRN, 2.413%, 10/25/35 United States RALI 2004-QS2 Trust, AI1, 5.50%, 2/25/34 United States h Structured Adjustable Rate Mortgage Loan Trust, 1A, FRN, 2.36%, 6/25/34 United States h Wells Fargo Mortgage Backed Securities 2003-J Trust, 1A9, FRN, 2.612%, 10/25/33 United States h Wells Fargo Mortgage Backed Securities 2004-A Trust, A1, FRN, 2.636%, 2/25/34 United States h Wells Fargo Mortgage Backed Securities 2005-AR10 Trust, 2A4, FRN, 2.614%, 6/25/35 United States Wells Fargo Mortgage Backed Securities 2005-16 Trust, A18, 6.00%, 1/25/36 United States Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $5,546,805) Municipal Bonds 0.0%  n Puerto Rico Electric Power Authority, 5.00%, 7/01/37 United States 5.25%, 7/01/40 United States Total Municipal Bonds (Cost $39,700) Municipal Bonds in Reorganization 0.0%  j Main Street Natural Gas Inc., Georgia, 5.50%, 7/15/17 United States 6.00%, 7/15/22 United States 6.25%, 7/15/28 United States 6.25%, 7/15/33 United States 6.375%, 7/15/38 United States Total Municipal Bonds in Reorganization (Cost $66,413) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased 0.2% Calls  Exchange-Traded Airlines 0.0%  Delta Air Lines Inc., September Strike Price, $44.00, Expires 9/20/14 United States 92 $ Automobiles 0.0%  General Motors Co., January Strike Price, $37.00, Expires 1/17/15 United States Banks 0.0%  Citigroup Inc., January Strike Price, $50.00, Expires 1/17/15 United States Citigroup Inc., January Strike Price, $52.50, Expires 1/17/15 United States 28 Citigroup Inc., January Strike Price, $55.00, Expires 1/17/15 United States 94 Chemicals 0.0%  El du Pont de Nemours & Co., October Strike Price, $65.00, Expires 10/18/14 United States 86 Consumer Finance 0.0%  Ally Financial Inc., December Strike Price, $26.00, Expires 12/20/14 United States 42 Diversified Consumer Services 0.0%  LifeLock Inc., November Strike Price, $12.50, Expires 11/22/14 United States 55 Diversified Telecommunication Services 0.0%  Vivendi SA, September Strike Price, 21.00 EUR, Expires 9/19/14 France 82 Vivendi SA, December Strike Price, 20.00 EUR, Expires 12/19/14 France Vivendi SA, December Strike Price, 21.00 EUR, Expires 12/19/14 France Energy Equipment & Services 0.0%  Weatherford International PLC, November Strike Price, $24.00, Expires 11/22/14 United States 23 Exchange Traded Funds 0.0%  SPDR S&P rust, September Strike Price, $202.50, Expires 9/12/14 United States Marine 0.0%  DryShips Inc., December Strike Price, $4.00, Expires 12/20/14 United States Media 0.1% Grupo Televisa SAB, ADR, January Strike Price, $40.00, Expires 1/17/15 Mexico Time Warner Cable Inc., January Strike Price, $145.00, Expires 1/17/15 United States Time Warner Inc., January Strike Price, $90.00, Expires 1/17/15 United States 13 Metals & Mining 0.0%  Rio Tinto PLC, September Strike Price, $60.00, Expires 9/20/14 United Kingdom Vale SA, September Strike Price, $15.00, Expires 9/20/14 Brazil 93 Oil, Gas & Consumable Fuels 0.0%  Alpha Natural Resources Inc., September Strike Price, $4.00, Expires 9/20/14 United States 14 Alpha Natural Resources Inc., September Strike Price, $5.00, Expires 9/20/14 United States Alpha Natural Resources Inc., January Strike Price, $4.50, Expires 1/17/15 United States EnCana Corp., October Strike Price, $23.00, Expires 10/18/14 Canada 47 EnCana Corp., January Strike Price, $20.00, Expires 1/17/15 Canada Peabody Energy Corp., September Strike Price, $19.00, Expires 9/20/14 United States Peabody Energy Corp., January Strike Price, $18.00, Expires 1/17/15 United States 55 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Number of Contracts / Franklin K2 Alternative Strategies Fund Country Notional Amount * Value Options Purchased (continued) Calls – Exchange-Traded (continued) Oil, Gas & Consumable Fuels (continued) Talisman Energy Inc., October Strike Price, $12.00, Expires 10/18/14 United States 35 $ 420 81,125 Pharmaceuticals 0.0% † AstraZeneca PLC, ADR, September Strike Price, $80.00, Expires 9/20/14 United Kingdom 21 3,003 AstraZeneca PLC, ADR, January Strike Price, $80.00, Expires 1/17/15 United Kingdom 47 19,740 22,743 Specialty Retail 0.0% † Best Buy Co. Inc., December Strike Price, $31.00, Expires 12/20/14 United States 19 4,997 The Men's Wearhouse Inc., January Strike Price, $55.00, Expires 1/17/15 United States 16 5,640 10,637 Thrifts & Mortgage Finance 0.0% † MGIC Investment Corp., September Strike Price, $9.00, Expires 9/20/14 United States 69 483 MGIC Investment Corp., September Strike Price, $10.00, Expires 9/20/14 United States 25 25 508 Wireless Telecommunication Services 0.0% † T -Mobile US Inc., January Strike Price, $31.00, Expires 1/17/15 United States 129 25,800 Counterparty Calls – Over-the-Counter Currency Options 0.0% † JPY/USD, November Strike Price, 104.75 JPY, Expires 11/05/14 United States BANT 230,450,000 o JPY 16,382 Puts – Exchange-Traded Diversified Financial Services 0.1% Euro STOXX 50 Index, September Strike Price, 2,800.00 EUR, Expires 9/19/14 Germany 27 674 Euro STOXX 50 Index, September Strike Price, 2,975.00 EUR, Expires 9/19/14 Germany 26 2,562 Euro STOXX 50 Index, October Strike Price, 2,900.00 EUR, Expires 10/17/14 Germany 56 10,743 Euro STOXX Banks Index, September Strike Price, 137.50 EUR, Expires 9/19/14 Germany 30 1,774 S&P 500 Index, September Strike Price, $1,850.00, Expires 9/20/14 United States 8 1,040 S&P 500 Index, October Strike Price, $1,850.00, Expires 10/18/14 United States 16 9,600 S&P 500 Index, October Strike Price, $1,875.00, Expires 10/18/14 United States 11 8,745 S&P 500 Index, October Strike Price, $1,850.00, Expires 10/31/14 United States 86 78,260 113,398 Diversified Telecommunication Services 0.0% † AT&T Inc., June Strike Price, $35.00, Expires 6/19/15 United States 224 62,832 Energy Equipment & Services 0.0% † McDermott International Inc., November Strike Price, $5.00, Expires 11/22/14 United States 110 1,100 Exchange Traded Funds 0.0% † SPDR S&P rust, December Strike Price, $180.00, Expires 12/31/14 United States 8 1,352 SPDR S&P Oil & Gas Exploration & Production ETF, March Strike Price, $73.00, Expires 3/20/15 United States 23 8,050 Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Puts – Exchange-Traded (continued) Exchange Traded Funds (continued) SPDR S&P Retail ETF, December Strike Price, $80.00, Expires 12/20/14 United States 19 $ 1,681 SPDR S&P Retail ETF, January Strike Price, $80.00, Expires 1/17/15 United States 110 11,935 23,018 Food Products 0.0% † Post Holdings Inc., October Strike Price, $30.00, Expires 10/18/14 United States 35 525 Hotels, Restaurants & Leisure 0.0% † Burger King Worldwide Inc., January Strike Price, $40.00, Expires 1/17/15 United States 13 13,585 Interest Rate Option 0.0% † Eurodollar Future, March Strike Price, $98.50, Expires 3/14/16 United States 66 80,238 Media 0.0% † Time Warner Inc., January Strike Price, $80.00, Expires 1/17/15 United States 66 40,260 Pharmaceuticals 0.0% † Allergan Inc., October Strike Price, $140.00, Expires 10/18/14 United States 59 4,425 Real Estate Investment Trusts (REITs) 0.0% † Spirit Realty Capital Inc., October Strike Price, $10.00, Expires 10/18/14 United States 76 380 Software 0.0% † VMware Inc., A, January Strike Price, $90.00, Expires 1/17/15 United States 56 22,120 VMware Inc., A, January Strike Price, $100.00, Expires 1/17/15 United States 9 7,875 29,995 Wireless Telecommunication Services 0.0% † Sprint Corp., November Strike Price, $8.00, Expires 11/22/14 United States 322 76,958 Total Options Purchased (Cost $1,149,478) 901,270 Total Investments before Short Term Investments (Cost $328,421,852) 347,132,979 Principal Amount * Short Term Investments 0.0% † U.S. Government and Agency Securities (Cost $99,994) 0.0% † p U.S. Treasury Bills, 10/16/14 United States 100,000 99,998 Total Investments before Money Market Funds and Repurchase Agreements (Cost $328,521,846) 347,232,977 Shares Money Market Funds (Cost $32,267,975) 7.1% q,r Dreyfus Government Cash Management, Institutional Shares, 0.01% United States 32,267,975 32,267,975 Principal Amount * Repurchase Agreement (Cost $31,949,562) 7.0% s Joint Repurchase Agreement, 0.044%, 9/02/14 (Maturity Value $31,949,718) United States 31,949,562 31,949,562 BNP Paribas Securities Corp. (Maturity Value $3,903,617) Credit Suisse Securities (USA) LLC (Maturity Value $1,952,128) Deutsche Bank Securities Inc. (Maturity Value $14,088,867) HSBC Securities (USA) Inc. (Maturity Value $8,198,617) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $3,806,489) Collateralized by U.S. Government Agency Securities, 0.115% - 5.00%, 9/22/14 - 3/08/17; p U.S. Government Agency Securities, Discount Notes, 3/19/15; U.S. Government Agency Securities, Strips, 6/01/17; p U.S. Treasury Bills, 9/11/14 - 5/28/15; U.S. Treasury Bonds, 4.75% - 7.50%, 11/15/16 - 2/15/41; U.S. Treasury Notes, 0.125% - 4.75%, 9/30/14 - 9/30/20; and U.S. Treasury Notes, Index Linked, 2.375% - 2.625%, 1/15/17 - 7/15/17 (valued at $32,590,863) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Value Total Investments (Cost $392,739,383) 90.0% $ 411,450,514 Options Written ( ) % † (89,902 ) Securities Sold Short ( ) % (114,611,643 ) Other Assets, less Liabilities 35.1% 160,679,097 Net Assets 100.0% $ 457,428,066 Country Number of Contracts Options Written (0.0)% † Calls – Exchange-Traded Communications Equipment (0.0)% † Alcatel-Lucent, November Strike Price, 2.60 EUR, Expires 11/21/14 France 265 $ (6,616 ) Diversified Telecommunication Services (0.0)% † AT&T Inc., June Strike Price, $37.00, Expires 6/19/15 United States 102 (7,344 ) AT&T Inc., June Strike Price, $40.00, Expires 6/19/15 United States 96 (2,016 ) (9,360 ) Hotels, Restaurants & Leisure (0.0)% † Burger King Worldwide Inc., January Strike Price, $40.00, Expires 1/17/15 United States 13 (377 ) Specialty Retail (0.0)% † The Men's Wearhouse Inc., January Strike Price, $65.00, Expires 1/17/15 United States 16 (1,000 ) Puts – Exchange-Traded Automobiles (0.0)% † General Motors Co., January Strike Price, $30.00, Expires 1/17/15 United States 186 (9,486 ) Banks (0.0)% † Citigroup Inc., January Strike Price, $45.00, Expires 1/17/15 United States 105 (6,300 ) Diversified Financial Services (0.0)% † S&P 500 Index, October Strike Price, $1,750.00, Expires 10/18/14 United States 7 (1,540 ) Media (0.0)% † Time Warner Cable Inc., January Strike Price, $120.00, Expires 1/17/15 United States 133 (17,622 ) Time Warner Inc., January Strike Price, $70.00, Expires 1/17/15 United States 66 (11,484 ) Time Warner Inc., January Strike Price, $75.00, Expires 1/17/15 United States 13 (4,355 ) (33,461 ) Pharmaceuticals (0.0)% † AstraZeneca PLC, ADR, January Strike Price, $65.00, Expires 1/17/15 United Kingdom 47 (6,815 ) Specialty Retail (0.0)% † Best Buy Co. Inc., December Strike Price, $26.00, Expires 12/20/14 United States 9 (432 ) Best Buy Co. Inc., December Strike Price, $27.00, Expires 12/20/14 United States 9 (585 ) The Men's Wearhouse Inc., January Strike Price, $47.00, Expires 1/17/15 United States 16 (2,320 ) (3,337 ) Wireless Telecommunication Services (0.0)% † T-Mobile US Inc., January Strike Price, $27.00, Expires 1/17/15 United States 129 (11,610 ) Total Options Written (Premiums Received $213,865) (89,902 ) Shares Securities Sold Short (25.1)% Common Stocks (9.7)% Aerospace & Defense (0.0)% † B/E Aerospace Inc. United States 1,600 (135,584 ) Agriculture (0.0)% † Bunge Ltd. United States 1,750 (148,137 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Airlines (0.4)% Hawaiian Holdings Inc. United States $ ) JetBlue Airways Corp. United States ) Norwegian Air Shuttle AS Norway ) ) Biotechnology (0.3)% Acorda Therapeutics Inc. United States ) Aegerion Pharmaceuticals Inc. United States ) Alnylam Pharmaceuticals Inc. United States ) Amarin Corp. PLC, ADR Ireland ) Exact Sciences Corp. United States ) InterMune Inc. United States ) ) Capital Markets (0.0)%  Prospect Capital Corp. United States ) Chemicals (0.1)% CF Industries Holdings Inc. United States ) Potash Corp. of Saskatchewan Inc. Canada ) ) Consumer Finance (0.0)%  Ezcorp Inc., A United States ) Diversified Consumer Services (0.1)% Apollo Education Group Inc. United States ) Carriage Services Inc. United States ) LifeLock Inc. United States ) ) Diversified Telecommunication Services (0.2)% AT&T Inc. United States ) Iridium Communications Inc. United States ) Telecom Italia SpA Italy ) ) Electric Utilities (0.2)% Fortis Inc. Canada ) NextEra Energy Inc. United States ) ) Electronic Equipment, Instruments & Components (0.3)% TTM Technologies Inc. United States ) Vishay Intertechnology Inc. United States ) ) Energy Equipment & Services (0.2)% Core Laboratories NV United States ) FMC Technologies Inc. United States ) McDermott International Inc. United States ) Weatherford International PLC United States ) ) Food & Staples Retailing (0.2)% Sysco Corp. United States ) Wal-Mart Stores Inc. United States ) ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Food Products (0.2)% Mondelez International Inc., A United States $ ) Post Holdings Inc. United States ) ) Health Care Equipment & Supplies (0.3)% Abbott Laboratories United States ) Medtronic Inc. United States ) St Jude Medical Inc. United States ) Zimmer Holdings Inc. United States ) ) Health Care Providers & Services (0.6)% Amsurg Corp. United States ) Cigna Corp. United States ) Healthways Inc. United States ) Molina Healthcare Inc. United States ) Omnicare Inc. United States ) ) Hotels, Restaurants & Leisure (0.5)% Burger King Worldwide Inc. United States ) Marriott International Inc., A United States ) McDonald's Corp. United States ) MGM Resorts International United States ) Red Robin Gourmet Burgers Inc. United States ) Starbucks Corp. United States ) ) Household & Personal Product (0.0)%  Nu Skin Enterprises Inc., A United States ) Household Durables (0.3)% DR Horton Inc. United States ) Garmin Ltd. United States ) Jarden Corp. United States ) PulteGroup Inc. United States ) ) Industrial Conglomerates (0.1)% Danaher Corp. United States ) Insurance (0.1)% HCI Group Inc. United States ) The Travelers Cos. Inc. United States ) ) Internet & Catalog Retail (0.1)% HomeAway Inc. United States ) Orbitz Worldwide Inc. United States ) Priceline Group Inc. United States 11 ) Vipshop Holdings Ltd., ADR China ) ) Internet Software & Services (0.1)% Bitauto Holdings Ltd., ADR China ) MercadoLibre Inc. Argentina ) Qihoo 360 Technology Co. Ltd., ADR China ) SINA Corp. China ) Yahoo Japan Corp. Japan ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Internet Software & Services (continued) Zillow Inc., A United States $ ) ) IT Services (0.1)% International Business Machines Corp. United States ) Sabre Corp. United States ) ) Life Sciences Tools & Services (0.1)% Albany Molecular Research Inc. United States ) Machinery (0.1)% Deere & Co. United States ) Navistar International Corp. United States ) ) Media (1.0)% Charter Communications Inc., A United States ) Comcast Corp., A United States ) Liberty Global PLC, A United Kingdom ) Liberty Global PLC, C United Kingdom ) Sirius XM Holdings Inc. United States ) ) Metals & Mining (0.2)% B2Gold Corp. Canada ) Horsehead Holding Corp. United States ) Silver Standard Resources Inc. Canada ) ) Multi-Utilities (0.2)% Dominion Resources Inc. United States ) Multiline Retail (0.0)%  Nordstrom Inc. United States ) Oil, Gas & Consumable Fuels (0.7)% Alon USA Energy Inc. United States ) Alpha Natural Resources Inc. United States ) Amyris Inc. United States ) Energy XXI Bermuda Ltd. United States ) Exxon Mobil Corp. United States ) Green Plains Inc. United States ) Peabody Energy Corp. United States ) PetroQuest Energy Inc. United States ) Pioneer Natural Resources Co. United States ) Rosetta Resources Inc. United States ) Sanchez Energy Corp. United States ) SandRidge Energy Inc. United States ) Scorpio Tankers Inc. United States ) Ship Finance International Ltd. Norway ) ) Pharmaceuticals (0.5)% AbbVie Inc. United States ) Eli Lilly & Co. United States ) GlaxoSmithKline PLC, ADR United Kingdom ) Pfizer Inc. United States ) Valeant Pharmaceuticals International Inc. United States ) ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Real Estate Investment Trusts (REITs) (1.5)% American Residential Properties Inc. United States $ ) Boston Properties Inc. United States ) Campus Crest Communities Inc. United States ) Corporate Office Properties Trust United States ) DDR Corp. United States ) Duke Realty Corp. United States ) Equity One Inc. United States ) Federal Realty Investment Trust United States ) General Growth Properties Inc. United States ) Government Properties Income Trust United States ) Gramercy Property Trust Inc. United States ) Health Care REIT Inc. United States ) Highwoods Properties Inc. United States ) Host Hotels & Resorts Inc. United States ) Kimco Realty Corp. United States ) LaSalle Hotel Properties United States ) National Retail Properties United States ) National Health Investors Inc. United States ) Omega Healthcare Investors Inc. United States ) Piedmont Office Realty Trust Inc., A United States ) Plum Creek Timber Co. Inc. United States ) Ramco-Gershenson Properties Trust United States ) Realty Income Corp. United States ) Regency Centers Corp. United States ) Senior Housing Prop Trust United States ) Spirit Realty Capital Inc. United States ) Starwood Property Trust Inc. United States ) UDR Inc. United States ) Washington Real Estate Investment Trust United States ) Weingarten Realty Investors United States ) ) Real Estate Management & Development (0.0)%  Forest City Enterprises, A United States ) Semiconductors & Semiconductor Equipment (0.1)% JinkoSolar Holding Co., ADR China ) NVIDIA Corp. United States ) Rudolph Technologies Inc. United States ) ) Software (0.1)% Take-Two Interactive Software Inc. United States ) Specialty Retail (0.2)% Barnes & Noble Inc. United States ) Bed Bath & Beyond Inc. United States ) Gamestop Corp., A United States ) Restoration Hardware Holding Inc. United States ) ) Technology Hardware, Storage & Peripherals (0.0)%  SanDisk Corp. United States ) Textiles, Apparel & Luxury Goods (0.4)% Iconix Brand Group Inc. United States ) Tumi Holdings Inc. United States ) ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Tobacco (0.1)% Universal Corp. United States $ ) Trading Companies & Distributors (0.1)% Aircastle Ltd. United States ) Gatx Corp. United States ) ) Total Common Stocks (Proceeds $42,216,913) ) Exchange Traded Funds (14.2)% Consumer Discretionary Select Sector SPDR Fund United States ) Consumer Staples Select Sector SPDR Fund United States ) Energy Select Sector SPDR Fund United States ) Health Care Select Sector SPDR Fund United States ) Industrial Select Sector SPDR Fund United States ) iShares China Large-Cap ETF China ) iShares Core S&P Small-Cap ETF United States ) iShares Global Utilities ETF United States ) iShares MSCI Brazil Capped ETF Brazil ) iShares MSCI Canada ETF Canada ) iShares MSCI Emerging Markets ETF United States ) iShares MSCI India ETF India ) iShares MSCI Japan ETF Japan ) iShares MSCI South Korea Capped ETF South Korea ) iShares MSCI Sweden ETF Sweden ) iShares Nasdaq Biotechnology ETF United States ) iShares North American Tech-Multimedia Networking ETF United States ) iShares North American Tech-Software ETF United States ) iShares Russell 2000 ETF United States ) iShares Russell 2000 Growth ETF United States ) iShares U.S. Consumer Goods ETF United States ) iShares U.S. Real Estate ETF United States ) iShares U.S. Telecommunications ETF United States ) Market Vectors Russia ETF Russia ) Nomura TOPIX ETF Japan ) PowerShares Dynamic Retail Portfolio United States ) PowerShares QQQ Trust Series 1 United States ) SPDR S&P rust United States ) SPDR S&P Oil & Gas Exploration & Production ETF United States ) SPDR S&P Retail ETF United States ) SPDR S&P Transportation ETF United States ) Utilities Select Sector SPDR Fund United States ) Vanguard Consumer Staples ETF United States ) Total Exchange Traded Funds (Proceeds $62,214,064) ) Principal Amount * Corporate Bonds and Notes (0.4)% Apparel (0.0)%  The William Carter Co., 5.25%, 8/15/21 United States ) Beverages (0.0)%  Constellation Brands Inc., senior note, 3.75%, 5/01/21 United States ) Diversified Telecommunication Services (0.1)% Telefonica Emisiones SAU, senior bond, 7.045%, 6/20/36 Spain ) Food & Staples Retailing (0.1)% Safeway Inc., 7.25%, 2/01/31 United States ) Household Products (0.1)% g The Sun Products Corp., senior note, 144A, 7.75%, 3/15/21 United States ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Securities Sold Short (continued) Corporate Bonds and Notes (continued) Media (0.0)%  Cablevision Systems Corp., 5.875%, 9/15/22 United States $ ) Pipelines (0.1)% MarkWest Energy Partners LP/MarkWest Energy Finance Corp., senior bond, 4.50%, 7/15/23 United States ) Textiles, Apparel & Luxury Goods (0.0)%  g Quiksilver Inc., 7.875%, 144A, 8/01/18 United States ) Total Corporate Bonds and Notes (Proceeds $1,608,045) ) Corporate Notes in Reorganization (0.0)%  (Proceeds $117,357) Telecommunication Service (0.0)%  j Nortel Networks Ltd., senior note, 7/15/16 Canada ) Foreign Government and Agency Securities (0.2)% (Proceeds $956,900) Italy Buoni Poliennali Del Tesoro, 3.75%, 9/01/24 Italy EUR ) U.S. Government & Agency Securities (0.6)%(Proceeds $2,820,169) U.S. Treasury Notes, 2.50%, 5/15/24 United States ) Total Securities Sold Short (Proceeds $109,933,448) $ )  Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security or a portion of the security has been pledged as collateral for securities sold short, open futures, forward, swap and written options contracts. At August 31, 2014, the aggregate value of these securities and/or cash pledged as collateral was $201,348,724, representing 44.02% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. e A portion or all of the security purchased on a delayed delivery basis. f A portion or all of the security is held in connection with written option contracts open at period end. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At August 31, 2014, the net value of these securities was $53,881,630, representing 11.7 8% of net assets. h The coupon rate shown represents the rate at period end. i Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustee's. At August 31, 2014, the aggregate value of these securities was $5,415,183, representing 1.18% of net assets. j Defaulted security or security for which income has been deemed uncollectible. k Income may be received in additional securities and/or cash. l Perpetual security with no stated maturity date. m Principal amount is stated in 100 Mexican Peso Units. n At August 31, 2014, pursuant to the Funds policies and the requirements of applicable securities law, th e Fund may be restricted from trading these securities for a limited or extended period of time. o Amount represents notional amount under the terms of the option. p The security is traded on a discount basis with no stated coupon rate. q A portion or all of the security is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. r The rate shown is the annualized seven-day yield at period end. s Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At August 31, 2014, all repurchase agreements had been entered into on August 29, 2014. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund At August 31, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long 4 $ 9/15/14 $ $  Aluminum Short 4 9/15/14  ) Aluminum Long 14 12/15/14  Brent Crude Oil Short 52 9/15/14  Brent Crude Oil Short 2 10/16/14  ) Coffee Long 19 12/18/14  Copper Short 20 9/15/14  ) Copper Long 20 9/15/14  ) Copper Long 9 12/15/14  ) Copper Short 1 12/15/14  Corn Short 30 12/12/14  Gasoline RBOB Short 3 9/30/14  ) Natural Gas Short 18 9/26/14  ) Soybeans Short 11 12/12/14  ) Wheat Short 36 12/12/14  WTI Crude Oil Short 3 9/22/14  ) ) Equity Contracts DAX Index a Short 3 9/19/14  ) DAX Index Short 1 12/19/14  ) DJIA Mini E-CBOT Index a Long 53 9/19/14  Euro STOXX 50 Index a Long 2 9/19/14  ) FTSE 100 Index a Long 3 9/19/14  ) Hang Seng Index a Long 31 9/29/14  ) NASDAQ 100 E-Mini Index a Long 43 9/19/14  Nikkei 225 Index a Long 44 9/11/14  Russell 2000 Mini Index a Long 12 9/19/14  S&P 500 E-Mini Index a Long 33 9/19/14  S&P 500 E-Mini Index Short 79 9/19/14  ) TOPIX Index a Long 28 9/11/14  TOPIX Index Short 4 9/11/14  ) ) Interest Rate Contracts 3 Month Euribor a Long 12/14/15  90 Day Eurodollar a Long 12/14/15  ) 90 Day Sterling a Long 12/16/15  Australian 10 Yr. Bond a Long 66 9/15/14  Euro-Bund a Long 43 9/08/14  JGB 10 Yr. Mini a Long 52 9/09/14  U.S. Long Bond a Long 82 12/19/14  U.S. Treasury 5 Yr. Note Short 10 12/31/14  ) U.S. Treasury 10 Yr. Note Short 23 12/19/14  ) U.S. Treasury 20 Yr. Bond Short 2 12/19/14  ) ) Total $ ) Net unrealized appreciation (depreciation) $ a A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund At August 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation British Pound BNYM BUY $ 9/02/14 $ 2 $  Canadian Dollar CSFB BUY 9/02/14  ) Canadian Dollar CSFB SELL 9/02/14  ) Euro CITI SELL 9/02/14  Euro CITI BUY 9/02/14  ) Japanese Yen BNYM BUY 9/02/14  ) British Pound BNYM BUY 9/03/14 9  British Pound MSCO BUY 9/03/14 12  Colombian Peso CSFB SELL 9/04/14  Colombian Peso CSFB BUY 9/04/14  ) Australian Dollar CSFB BUY 9/05/14  New Zealand Dollar CSFB SELL 9/05/14  Euro CSFB SELL 9/08/14  Turkish Lira CSFB SELL 9/08/14  ) Canadian Dollar BZWS SELL 9/11/14  ) Euro MLCO SELL 9/11/14  South African Rand CSFB SELL 9/11/14  ) Swiss Franc CSFB SELL 9/11/14  Colombian Peso MSCO SELL 9/12/14  Japanese Yen CSFB SELL 9/12/14  Norwegian Krone MLCO BUY 9/15/14  ) British Pound BNYM BUY 9/17/14  ) British Pound BNYM SELL 9/17/14 ) Danish Krone BNYM SELL 9/17/14  Euro BNYM BUY 9/17/14  ) Euro BNYM SELL 9/17/14  Japanese Yen BNYM SELL 9/17/14  Swedish Krona BNYM BUY 9/17/14  ) Swedish Krona BNYM SELL 9/17/14  Swiss Franc BNYM BUY 9/17/14  ) Swiss Franc BNYM SELL 9/17/14  Euro CSFB SELL 9/18/14  Australian Dollar b MSCO BUY 9/19/14 ) Australian Dollar b MSCO SELL 9/19/14 ) British Pound b MSCO BUY 9/19/14 ) British Pound b MSCO SELL 9/19/14 ) Canadian Dollar b MSCO BUY 9/19/14 ) Canadian Dollar b MSCO SELL 9/19/14 ) Euro b MSCO BUY 9/19/14  ) Euro b MSCO SELL 9/19/14  Japanese Yen b MSCO BUY 9/19/14  ) Japanese Yen b MSCO SELL 9/19/14 (4 ) Mexican Peso b MSCO BUY 9/19/14 ) Mexican Peso b MSCO SELL 9/19/14 ) New Zealand Dollar b MSCO BUY 9/19/14  ) New Zealand Dollar b MSCO SELL 9/19/14 ) Swiss Franc b MSCO BUY 9/19/14  ) Swiss Franc b MSCO SELL 9/19/14  Brazilian Real CSFB SELL 9/22/14  ) Chilean Peso CSFB BUY 9/22/14  ) Chilean Peso CSFB SELL 9/22/14 45  Swedish Krona MLCO SELL 9/25/14  Euro DBFX SELL 9/29/14  British Pound BNYM SELL 9/30/14  ) Canadian Dollar BNYM SELL 9/30/14  ) Czech Koruna BNYM SELL 9/30/14 90  Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation Euro BNYM SELL $ 9/30/14 $ $  Euro CSFB SELL 9/30/14  Japanese Yen BNYM SELL 9/30/14  Mexican Peso CSFB SELL 9/30/14  ) Norwegian Krone BNYM SELL 9/30/14  Canadian Dollar CSFB SELL 10/02/14  Colombian Peso CSFB SELL 10/06/14  Mexican Peso BNYM BUY 10/22/14 ) Mexican Peso BNYM SELL 10/22/14 ) Canadian Dollar MSCO SELL 10/31/14  ) Euro MSCO SELL 10/31/14  Norwegian Krone MSCO BUY 10/31/14  ) Canadian Dollar BNYM SELL 1/15/15 ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. b A portion or all of the contract is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 5. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund At August 31, 2014, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Periodic Upfront Counterparty/ Notional PaymentExpirationPremiums Paid Unrealized Unrealized Market Description Exchange Amount a Rate Date (Received) AppreciationDepreciation Value Rating b Centrally Cleared Swaps Contracts to Buy Protection Traded Index CDX 22 HY ICE $ 525,000 5.00 % 6/20/19 $ (41,641 ) $ - $ (821 ) $ (42,462 ) CDX 22 HY ICE 50,000 5.00 % 6/20/19 (4,163 ) 119 - (4,044 ) CDX 22 HY ICE 750,000 5.00 % 6/20/19 (49,219 ) - (11,441 ) (60,660 ) CDX 22 HY ICE 143,000 5.00 % 6/20/19 (9,796 ) - (1,770 ) (11,566 ) CDX 22 HY ICE 142,000 5.00 % 6/20/19 (9,681 ) - (1,804 ) (11,485 ) CDX 22 HY ICE 494,000 5.00 % 6/20/19 (34,580 ) - (5,374 ) (39,954 ) CDX 22 HY ICE 85,000 5.00 % 6/20/19 (6,010 ) - (865 ) (6,875 ) CDX 22 HY ICE 268,000 5.00 % 6/20/19 (18,760 ) - (2,916 ) (21,676 ) iTraxx Europe ICE 333,000 5.00 % 6/20/19 (39,239 ) - (10,466 ) (49,705 ) iTraxx Europe Crossover ICE 40,000 5.00 % 12/20/18 (5,532 ) - (815 ) (6,347 ) iTraxx Europe Crossover ICE 35,000 5.00 % 12/20/18 (4,834 ) - (719 ) (5,553 ) Contracts to Sell Protection c Traded Index Investment CDX North America CME 500,000 1.00 % 6/20/19 8,631 1,379 - 10,010 Grade Centrally Cleared Swaps unrealized appreciation (depreciation) 1,498 (36,991 ) OTC Swaps Contracts to Buy Protection Single Name Government of Brazil DBFX $ 175,000 1.00 % 6/20/19 $ 6,192 - $ (4,934 ) $ 1,258 Southwest Airlines Co. DBFX 500,000 1.00 % 6/20/19 (7,353 ) - (3,380 ) (10,733 ) Safeway Inc. MSCO 150,000 1.00 % 9/20/19 14,665 1,526 - 16,191 Safeway Inc. MSCO 250,000 1.00 % 9/20/19 (7,303 ) - (930 ) (8,233 ) Traded Index iTraxx Europe Subordinated Financial MSCO 174,000 1.00 % 6/20/19 5,256 - (7,456 ) (2,200 ) OTC Swaps unrealized appreciation (depreciation) 1,526 (16,700 ) Total Credit Default Swaps unrealized appreciation (depreciation) 3,024 (53,691 ) Net unrealized appreciation (depreciation) $ (50,667 ) a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps and failure to pay or bankruptcy of the underlying securities for traded index swaps. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) Franklin K2 Alternative Strategies Fund At August 31, 2014, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Financing Notional Expiration Unrealized Unrealized Counterparty Underying Asset Rate Value a Date Appreciation Depreciation Fund Pays Total Return on Underlying Asset JPHQ iBoxx USD Liquid Leveraged Loans LIBOR 3,990,000 9/20/14 $ - $ (43,963 ) JPHQ iBoxx USD Liquid High Yield Index LIBOR 4,750,000 12/20/14 - (98,550 ) JPHQ iBoxx USD Liquid Leveraged Loans LIBOR 300,000 12/20/14 202 - DBFX Drillsearch Energy Ltd. LIBOR - 200 BPS 180,004 4/20/15 1,416 - DBFX Dominion Resources Inc. LIBOR - 35 BPS 7,579 6/30/15 - (212 ) DBFX Health Care REIT Inc. LIBOR - 35 BPS 564,605 6/30/15 - (19,662 ) DBFX NextEra Energy Inc. LIBOR - 35 BPS 610,266 6/30/15 - (17,055 ) DBFX Pegatron Corp. LIBOR - 150 BPS 1,078,914 7/14/15 - (54,975 ) DBFX Abengoa SA, B EURIB - 100 BPS 513,944 EUR 7/15/15 - (105,699 ) DBFX ISA Internationale Inc. LIBOR - 75 BPS 29,166 7/15/15 89 - DBFX Richter Gedeon Nyrt EURIB - 40 BPS 308,016 EUR 7/15/15 9,580 - DBFX Vedanta Resources PLC LIBOR - 200 BPS 531,616 7/15/15 - (3,254 ) DBFX Vedanta Resources PLC LIBOR - 40 BPS 74,656 7/15/15 461 - DBFX Wereldhave NV EURIB - 40 BPS 37,021 EUR 7/15/15 - (2,535 ) DBFX ASM Pacific Technology Ltd. HKDIB - 52 BPS 913,360 HKD 7/17/15 1,291 - DBFX Drillisch AG EURIB - 40 BPS 670,009 EUR 7/17/15 - (84,845 ) DBFX ENN Energy Holdings Ltd. HKDIB - 48 BPS 6,101,592 HKD 7/17/15 23,882 - DBFX Fosun International Ltd. HKDIB - 67 BPS 5,998,110 HKD 7/17/15 13,480 - DBFX LOTTE Himart Co. Ltd. LIBOR - 150 BPS 117,694 7/17/15 - (6,066 ) DBFX Pacific Basin Shipping Ltd. HKDIB - 50 BPS 4,503,346 HKD 7/17/15 - (55 ) DBFX Alcatel-Lucent EURIB - 40 BPS 610,369 EUR 7/20/15 - (84,609 ) DBFX Golden Ocean Group Ltd. LIBOR - 175 BPS 143,422 7/20/15 11,636 - DBFX Hansteen Holdings PLC EURIB - 40 BPS 766,216 EUR 7/20/15 - (17,805 ) DBFX Nokia OYJ EURIB - 40 BPS 1,608,373 EUR 7/20/15 - (218,979 ) DBFX YTL E-Solutions BHD LIBOR - 350 BPS 88,763 7/22/15 - (799 ) MSCO AT&T Inc. LIBOR - 35 BPS 233,472 10/14/15 3,526 - MSCO Comcast Corp., A LIBOR - 35 BPS 673,620 10/14/15 - (9,287 ) MSCO iShares Russell 2000 ETF LIBOR - 85 BPS 2,119,901 10/14/15 - (44,535 ) MSCO Reynolds American Inc. LIBOR - 35 BPS 189,655 10/14/15 - (6,171 ) MSCO Amadeus IT Holding SA EONIA - 50 BPS 28,526 EUR 10/26/15 - - MSCO iShares FTSE SONIA - 57 BPS 45,467 GBP 10/26/15 - (438 ) MSCO Lyxor UCITS ETF CAC 40 DR EURIB - 142 BPS 154,121 EUR 10/26/15 - - MSCO MSCI Pan Euro Index EURIB - 45 BPS 3,098,455 EUR 12/30/15 - (144,163 ) MSCO AMCE PLC FEDEF - 35 BPS 150,722 1/27/16 - (267 ) MSCO H7 Basket FEDEF - 30 BPS 380,859 2/05/16 - (79 ) MSCO TY Basket EONIA - 55 BPS 291,231 EUR 8/08/16 - (128 ) MSCO Kinder Morgan Inc. FEDEF - 408 BPS 118,244 8/11/16 - - Fund Receives Total Return on Underlying Asset MSCO Foster Wheeler AG FEDEF + 40 BPS 37,928 12/17/14 $ - $ - DBFX Accuray Inc. LIBOR + 70 BPS 106,760 12/26/14 3,803 - DBFX Albany Molecular Research Inc. LIBOR + 70 BPS 220,958 12/26/14 99,892 - DBFX American Residential Properties Inc. LIBOR + 70 BPS 103,585 12/26/14 5,372 - DBFX Ascent Capital Group Inc. LIBOR + 70 BPS 106,183 12/26/14 - (13,672 ) DBFX Bunge Ltd. LIBOR + 70 BPS 73,500 12/26/14 4,073 - DBFX CBIZ Inc. LIBOR + 70 BPS 333,750 12/26/14 - (12,734 ) DBFX Colony Financial Inc. LIBOR + 70 BPS 102,767 12/26/14 4,372 - DBFX Cubist Pharmaceuticals Inc. LIBOR + 70 BPS 110,393 12/26/14 4,420 - DBFX Green Plains Inc. LIBOR + 70 BPS 283,695 12/26/14 268,128 - DBFX NetSuite Inc. LIBOR + 70 BPS 56,150 12/26/14 - (4,025 ) DBFX Redwood Trust Inc. LIBOR + 70 BPS 102,561 12/26/14 2,374 - DBFX Resource Capital Corp. LIBOR + 70 BPS 100,212 12/26/14 1,726 - DBFX Web.com Group Inc. LIBOR + 70 BPS 277,137 12/26/14 - (50,151 ) MSCO American International Group Inc. LIBOR + 50 BPS 131,979 1/26/15 9,684 - MSCO Amicus Therapeutics Inc. LIBOR + 50 BPS 56,117 1/26/15 10,210 - MSCO Anadarko Petroleum Corp. LIBOR + 50 BPS 34,895 1/26/15 2,504 - MSCO Baidu Inc., ADR LIBOR + 50 BPS 271,310 1/26/15 72,461 - MSCO BioDelivery Sciences International Inc. LIBOR + 50 BPS 87,169 1/26/15 12,216 - MSCO Catalent Inc. LIBOR + 50 BPS 43,466 1/26/15 1,485 - MSCO Celgene Corp. LIBOR + 50 BPS 48,844 1/26/15 4,917 - MSCO Cerner Corp. LIBOR + 50 BPS 356,618 1/26/15 11,020 - MSCO DaVita HealthCare Partners Inc. LIBOR + 50 BPS 286,021 1/26/15 17,878 - MSCO Diamond Foods Inc. LIBOR + 50 BPS 34,639 1/26/15 - (550 ) MSCO Discovery Communications Inc., A LIBOR + 50 BPS 11,580 1/26/15 308 - MSCO Discovery Communications Inc., C LIBOR + 50 BPS 11,089 1/26/15 595 - MSCO Dresser-Rand Group Inc. LIBOR + 50 BPS 266,922 1/26/15 41,569 - MSCO Essent Group Ltd. LIBOR + 50 BPS 30,952 1/26/15 1,411 - MSCO Facebook Inc. LIBOR + 50 BPS 42,740 1/26/15 1,760 - MSCO Golar LNG Ltd. LIBOR + 50 BPS 204,743 1/26/15 - (10,577 ) MSCO Google Inc. LIBOR + 50 BPS 362,506 1/26/15 743 - MSCO HCA Holdings Inc. LIBOR + 50 BPS 262,708 1/26/15 80,273 - MSCO Hertz Global Holdings Inc. LIBOR + 50 BPS 192,008 1/26/15 - (9,417 ) MSCO Hess Corp. LIBOR + 50 BPS 164,319 1/26/15 40,640 - MSCO InterMune Inc. LIBOR + 50 BPS 15,818 1/26/15 6,730 - MSCO Liberty Global PLC, C LIBOR + 50 BPS 264,569 1/26/15 7,136 - MSCO Life Time Fitness Inc. LIBOR + 50 BPS 69,272 1/26/15 - (2,889 ) MSCO Mohawk Industries Inc. LIBOR + 50 BPS 89,958 1/26/15 271 - MSCO NorthStar Asset Management Group Inc. LIBOR + 50 BPS - 1/26/15 11,778 - MSCO NorthStar Realty Finance Corp. LIBOR + 50 BPS 74,269 1/26/15 797 - MSCO Occidental Petroleum Corp. LIBOR + 50 BPS 296,930 1/26/15 34,669 - MSCO Quest Diagnostics Inc. LIBOR + 50 BPS 15,752 1/26/15 739 - MSCO Schlumberger Ltd. LIBOR + 50 BPS 28,666 1/26/15 5,104 - MSCO SeaWorld Entertainment Inc. LIBOR + 50 BPS 51,798 1/26/15 1,630 - MSCO Tempur Sealy International Inc. LIBOR + 50 BPS 16,505 1/26/15 1,804 - MSCO The Williams Cos Inc. LIBOR + 50 BPS 282,605 1/26/15 81,995 - DBFX Health Care REIT Inc. LIBOR + 75 BPS 930,916 6/30/15 18,007 - DBFX NextEra Energy Inc. LIBOR + 75 BPS 790,245 6/30/15 22,516 - DBFX Pegatron Corp. LIBOR + 100 BPS 1,200,000 7/14/15 55,415 - DBFX Abengoa SA, B EURIB + 75 BPS 764,601 EUR 7/15/15 97,097 - DBFX Drillsearch Financial Ltd. LIBOR + 75 BPS 466,764 7/15/15 - (2,503 ) DBFX Santa Isabel SA LIBOR + 40 BPS 275,025 7/15/15 - (666 ) DBFX Wereldhave NV EURIB + 75 BPS 102,240 EUR 7/15/15 2,977 - DBFX ASM Pacific Technology Ltd. HKDIB +100 BPS 2,159,462 HKD 7/17/15 - (3,443 ) DBFX Drillisch AG EURIB + 75 BPS 917,713 EUR 7/17/15 78,032 - DBFX Helical Bar Jersey Ltd. GBPIB + 75 BPS 197,630 GBP 7/17/15 6,956 - DBFX Logo Star Ltd. HKDIB +100 BPS 11,284,167 HKD 7/17/15 - (33,442 ) DBFX Lotte Shopping Co Ltd. LIBOR + 90 BPS 398,184 7/17/15 5,951 - DBFX Magyar Nemzeti Vagyonkezelo Zrt EURIB + 75 BPS 1,578,544 EUR 7/17/15 - (13,960 ) DBFX Nokia OYJ EURIB + 75 BPS 1,715,424 EUR 7/17/15 212,366 - DBFX Xinao China Gas Investment Ltd. LIBOR + 100 BPS 1,258,972 7/17/15 - (35,086 ) DBFX Alcatel-Lucent EURIB + 75 BPS 794,425 EUR 7/20/15 79,545 - DBFX Golden Ocean Group Ltd. LIBOR + 75 BPS 381,356 7/20/15 - (4,942 ) DBFX PB Issuer No. 3 Ltd. LIBOR + 75 BPS 1,197,958 7/20/15 - (3,511 ) DBFX YTL Land & Development Bhd LIBOR + 100 BPS 213,985 7/22/15 2,120 - DBFX Hansteen Jersey Securities Ltd. EURIB + 75 BPS 1,197,438 EUR 7/30/15 18,827 - MSCO AstraZeneca PLC LIBOR + 40 BPS 167,266 GBP 10/14/15 15,197 - MSCO Banca Monte dei Paschi di Siena SpA EURIB - 40 BPS 312,148 EUR 10/14/15 - (98,035 ) MSCO MAN SE EONIA + 65 BPS 765,320 EUR 10/14/15 - - MSCO Rhoen Klinikum AG EONIA + 65 BPS 284,268 EUR 10/14/15 - - MSCO Shire PLC, ADR LIBOR + 40 BPS 343,392 GBP 10/14/15 63,490 - MSCO Smith & Nephew PLC LIBOR + 40 BPS 788,634 GBP 10/14/15 - (11,784 ) MSCO Aozora Bank Ltd. LIBOR + 50 BPS 21,487,592 JPY 10/15/15 41,098 - MSCO Sony Financial Holdings Inc. LIBOR + 50 BPS 2,971,469 JPY 10/15/15 - (1,344 ) MSCO Alcatel-Lucent EONIA + 65 BPS 380,732 EUR 10/26/15 - - MSCO Alstom SA EONIA + 65 BPS 459,754 EUR 10/26/15 - - MSCO Dixons Carphone PLC SONIA + 65 BPS 164,413 GBP 10/26/15 - (13 ) MSCO Fomento de Construcciones y Contratas SA EONIA + 65 BPS 32,274 EUR 10/26/15 - - MSCO Imperial Tobacco Group PLC SONIA + 65 BPS 104,660 GBP 10/26/15 - - MSCO Inmarsat PLC SONIA + 65 BPS 520,044 GBP 10/26/15 2 - MSCO OPAP SA EONIA + 30 BPS 103,768 EUR 10/26/15 - - MSCO Shire PLC, ADR SONIA + 65 BPS 709,404 GBP 10/26/15 - - MSCO Smith & Nephew PLC SONIA + 65 BPS 40,979 GBP 10/26/15 - - MSCO Vivendi SA EONIA + 65 BPS 1,676,260 EUR 10/26/15 - - MSCO Ryanair Holdings PLC EURIB + 50 BPS 546,809 EUR 11/02/15 36,640 - MSCO Australand Property Group RBACR + 55 BPS 176,623 AUD 11/30/15 - - MSCO Envestra Ltd. RBACR + 55 BPS 241,180 AUD 11/30/15 - - MSCO GrainCorp. Ltd. RBACR + 55 BPS 28,186 AUD 11/30/15 - - MSCO CareTrust REIT Inc. FEDEF + 40 BPS 34,660 12/17/15 - - MSCO Crown Media Holdings Inc., A FEDEF + 40 BPS 259,521 12/17/15 - - MSCO Kinder Morgan Energy Partners LP FEDEF + 100 BPS 129,053 12/17/15 - - MSCO Lamar Advertising Co. FEDEF + 40 BPS 135,031 12/17/15 - - MSCO Linn Co. LLC FEDEF + 100 BPS 391,773 12/17/15 - - MSCO Spirit Realty Capital Inc. FEDEF + 40 BPS 27,836 12/17/15 - - MSCO Starwood Hotels & Resorts Worldwide Inc. FEDEF + 40 BPS 1,067,402 12/17/15 - - MSCO DIRECTV LIBOR + 35 BPS 434,180 7/29/16 2,239 - MSCO Lorillard Inc. LIBOR + 35 BPS 699,082 7/29/16 - (4,831 ) MSCO Time Warner Cable Inc. LIBOR + 35 BPS 640,453 7/29/16 4,719 - Unrealized appreciation (depreciation) 1,685,244 (1,281,706 ) Net unrealized appreciation (depreciation) $ 403,538 a In U.S. dollars unless otherwise indicated. ABBREVIATIONS Counterparty/Exchange BANT - Bank of America N.A. BNYM - The Bank of New York Mellon BZWS - Barclays Bank PLC CITI - Citigroup, Inc. CME - Chicago Mercantile Exchange CSFB - Credit Suisse First Boston DBFX - Deutsche Bank AG ICE - Intercontinental Exchange, Inc. JPHQ - JP Morgan Chase & Co. MLCO - Merrill Lynch & Co., Inc. MSCO - Morgan Stanley & Co., Inc. Currency AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar COP - Colombian Peso EUR - Euro GBP - British Pound HKD - Hong Kong Dollar JPY - Japanese Yen MXN - Mexican Peso USD - United States Dollar Selected Portfolio ABS - Asset Backed Security ADR - American Depositary Receipt ARM - Adjustable Rate Mortgage CMO - Collateralized Mortgage Obligation ETF - Exchange Traded Fund FDIC - Federal Deposit Insurance Corp. FRN - Floating Rate Note IO - Interest Only PIK - Payment In-Kind REIT - Real Estate Investment Trust SPDR - Standard & Poor’s Depositary Receipt Franklin Alternative Strategies Funds Notes to Consolidated Statement of Investments (unaudited) Franklin K2 Alternative Strategies Fund 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of two separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Franklin K2 Alternative Strategies Fund (Fund) is included in this report. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsib ility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between th e value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested accordi ng to the Funds investment objectives. The Fund entered into exchange traded futures contracts primarily to manage and/or gain exposure to commodity price, interest rate and equity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such a s a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The Fund entered into OTC total return swap contracts primarily to manage and/or gain exposure to equity price and credit risk of an underlying instrument. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating or fixed rate payment, both based upon a notional amount. The underlying instrument can be a stock or bond, a basket of stocks or bonds, a stock index, or credit index. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. The Fund purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to equity price, interest rate, and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. 4. INCOME TAXES At August 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. INVESTMENT IN K2 HOLDINGS INVESTMENT CORP. (K2 SUBSIDIARY) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the K2 Subsidiary. The K2 Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At August 31, 2014, the K2 Subsidiarys investment s, as well as any other assets and liabilities of the K2 Subsidiary are reflected in the Funds Consolidated Statement of Investments. At August 31, 2014, the net assets of the K2 Subsidiary were $35,194,041, representing 7.69% of the Fund's consolidated n et assets. The Funds investment in the K2 Subsidiary is limited to 25% of consolidated assets. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs ) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Common Stocks and Other Equity Interests a $ 213,422,535 $ - $ - b $ 213,422,535 Exchange Traded Funds 437,015 - - 437,015 Convertible Preferred Stocks 6,647,815 4,203,984 - 10,851,799 Preferred Stocks 1,893,142 106,093 - 1,999,235 Convertible Bonds - 51,355,539 - 51,355,539 Convertible Notes in Reorganization - 22,500 - 22,500 Corporate Bonds and Notes - 56,337,419 - 56,337,419 Senior Floating Rate Interests - 3,748,106 - 3,748,106 Foreign Government and Agency Securities - 2,372,543 - 2,372,543 Asset-Backed Securities and Commercial - 5,587,328 - 5,587,328 Mortgage-Backed Securities Municipal Bonds - 43,652 - 43,652 Municipal Bonds in Reorganization - 54,038 - 54,038 Options Purchased 884,888 16,382 - 901,270 Short Term Investments 32,367,973 31,949,562 - 64,317,535 Total Investments in Securities $ 255,653,368 $ 155,797,146 $ - $ 411,450,514 Other Financial Instruments Futures Contracts $ 1,635,068 $ - $ - $ 1,635,068 Forward Exchange Contracts - 1,528,199 - 1,528,199 Swap Contracts - 1,688,268 - 1,688,268 Unfunded Loan Commitments - 2,932 - 2,932 Total Other Financial Instruments $ 1,635,068 $ 3,219,399 $ - $ 4,854,467 Liabilities: Other Financial Instruments Options Written $ 89,902 $ - $ - $ 89,902 Securities Sold Short a 108,973,096 5,638,547 - 114,611,643 Futures Contracts 643,572 - - 643,572 Forward Exchange Contracts - 997,209 - 997,209 Swap Contracts - 1,335,397 - 1,335,397 Total Other Financial Instruments $ 109,706,570 $ 7,971,153 $ - $ 117,677,723 a For detailed categories, see the accompanying Consolidated Statement of Investments. b Includes securities determined to have no value at August 31, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Consolidated Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) Franklin Pelagos Commodities Strategy Fund Principal Amount Value U.S. Government and Agency Securities 43.4% FFCB, 0.68%, 9/26/16 $ 18,000,000 $ 18,006,084 U.S. Treasury Notes, 0.25%, 2/29/16 11,000,000 10,992,905 Total U.S. Government and Agency Securities (Cost $28,988,002) 28,998,989 Short Term Investments 54.8% U.S. Government and Agency Securities 53.9% a,b FHLB, 9/02/14 815,000 815,000 b U.S. Treasury Bills, a 10/16/14 7,000,000 6,999,874 a,c 6/25/15 7,000,000 6,997,263 7/23/15 21,300,000 21,273,080 Total U.S. Government and Agency Securities (Cost $36,090,398) 36,085,217 Shares Money Market Funds (Cost $579,345) 0.9% d,e Institutional Fiduciary Trust Money Market Portfolio 579,345 579,345 Total Investments (Cost $65,657,745) 98.2% 65,663,551 f Other Assets, less Liabilities 1.8% 1,208,320 Net Assets 100.0% $ 66,871,871 a A portion or all of the security is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 5. b The security is traded on a discount basis with no stated coupon rate. c Security or a portion of the security has been pledged as collateral for open futures contracts. At August 31, 2014, the value of this security and/or cash pledged as collateral was $1,664,316, representing 2.49% of net assets. d Non-income producing. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. f Includes unrealized appreciation/depreciation on open commodity futures and swap contracts, as well as other assets and liabilities. At August 31, 2014, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts a Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts Hard Red Winter Wheat Long 78 $ 2,506,725 12/12/14 $ 26,573 $ - Lean Hogs Long 20 736,000 12/12/14 11,544 - Natural Gas Long 97 3,992,520 10/29/14 50,095 - Silver Long 22 2,144,120 12/29/14 3,177 - Sugar #11 Long 65 1,127,672 9/30/14 - (6,762 ) Zinc Long 19 1,117,794 9/15/14 76,067 - Zinc Long 20 1,180,000 11/17/14 1,945 - Total $ 12,804,831 169,401 (6,762 ) Net unrealized appreciation (depreciation) $ 162,639 a A portion or all of the contract is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 5. Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statement of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, August 31, 2014 (unaudited) (continued) At August 31, 2014, the Fund had the following commodity-linked total return swap contracts outstanding. See Note 3. Commodity-Linked Total Return Sw ap Contracts a Fund Notional Expiration Unrealized Unrealized Counterparty Fund Receives Pays Value Date Appreciation Depreciation MSCS Return of the FP Custom Commodity Index b 0.22 % $ 17,307,971 9/30/14 $ 107,971 $ - MSCS Return of the Morgan Stanley High Diversity Index w ith Agriculture 3 Month Forw ard 0.20 % 35,857,747 9/30/14 157,747 - Total $ 53,165,718 265,718 - Net unrealized appreciation (depreciation) $ 265,718 a A portion or all of the contract is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 5. b The following table provides additional detail for the custom swap: Notional Unrealized Unrealized Description Value Appreciation Depreciation Bloomberg Commodity Gold Subindex $ 2,803,891 $ 17,491 $ - Bloomberg Commodity Kansas Wheat Subindex 3,444,286 21,486 - Bloomberg Commodity Lean Hogs Subindex 969,246 6,046 - Bloomberg Commodity Natural Gas Subindex 5,365,471 33,471 - Bloomberg Commodity Sugar Subindex 1,540,410 9,610 - Bloomberg Commodity Zinc Subindex 3,184,667 19,867 - Total $ 17,307,971 $ 107,971 $ - A BBREVIATIONS Counterparty MSCS - Morgan Stanley Capital Services, LLC Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank Franklin Alternative Strategies Funds Notes to Consolidated Statement of Investments (unaudited) Franklin Pelagos Commodities Strategy Fund 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of two separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Franklin Pelagos Commodities Strategy Fund (Fund) is included in this report. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing net asset value. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded futures contracts primarily to gain exposure to commodity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC commodity-linked total return swap contracts primarily to gain exposure to commodity price risk of an underlying instrument or index. A commodity-linked total return swap is an agreement between the Fund and a counterparty to exchange a market linked return for a floating or fixed rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. 4. INCOME TAXES At August 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. INVESTMENT IN FPC HOLDINGS CORP. (FP SUBSIDIARY) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the FP Subsidiary. The FP Subsidiary is a Cayman Islands exempted liability company, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At August 31, 2014, the FP Subsidiarys investments as well as any other assets and liabilities of the FP Subsidiary are reflected in the Funds Consolidated Statement of Investments. At August 31, 2014, the net assets of the FP Subsidiary were $15,798,020, representing 23.62% of the Fund's consolidated net assets. The Funds investment in the FP Subsidiary is limited to 25% of consolidated assets. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2014, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: U.S. Government and Agency Securities $ - $ $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments Futures Contracts $ $ - $ - $ Sw ap Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments Futures Contracts $ $ - $ - $ A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Consolidated Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN ALTERNATIVE STRATEGIES FUNDS By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date October 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date October 24, 2014 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief Accounting
